Title: Editorial Note: The War Crisis of 1790
From: 
To: 


   The War Crisis of 1790Editorial Note
  On 1 May 1790 Gouverneur Morris reported to Washington his most recent discussion with the British Secretary for Foreign Affairs. He was as unaware at the time as any Londoner that in the crucial cabinet meeting the night before William Pitt boldly took the risk of general war by seizing upon the Nootka Sound incident to deliver the  first effective challenge to Spanish claims to exclusive rights of sovereignty and commerce in the Pacific since the origin of those claims in the forgotten Treaty of Tordesillas of 1494. Morris’ report, accompanied by private letters describing the excitement of the 6th of May when the issue was disclosed to a shocked nation, arrived in New York late in June. For the next four months war seemed inevitable, with the issue hanging on the question whether France would honor the Family Compact by supporting Spain. Despite debt and mounting taxes, England under Pitt’s leadership seemed to embrace the danger eagerly: “a mad Credulity prevails here,” one observer in London wrote as late as November, “just as it did at the Commencement of the American War, we despise our Enemy, and dream of nought but Victory, and the capture of Spanish Wealth, the Mines of Mexico and Peru are already ideally in our Possession.” Simultaneously with the arrival of Morris’ report in New York, the Governor General of Canada, Lord Dorchester, received important secret dispatches reflecting the concern of the ministry at the part the United States might play in a conflict between two powers possessing territories that encircled it.
Dorchester at once sent his aide-de-camp, Major George Beckwith, hurrying down from Quebec on his fifth and final mission to the United States as confidential agent. In New York on the morning of the 8th of July Beckwith was closeted with the Secretary of the Treasury. At noon the latter reported to the President about the conversation with Dorchester’s emissary, the Secretary of State also being present. Jefferson’s  preferences on commercial relations with England, on the unsettled issues of the Treaty of Peace, on preserving good neighborhood to the north and south, on binding the “men on the western waters” to the union, and on the paramount necessity of opening the navigation of the Mississippi were clear and had long been known. But the threat of a general European war brought into conjunction at mid-summer of his first year in office a complex set of forces that made it virtually impossible for the administration to speak with a coherent voice on foreign policy. All came to agree that this should be one of neutrality and Washington firmly supported Jefferson in defining that policy. But the extent to which the surface unity was undermined by the countervailing efforts of the Secretary of the Treasury was wholly unknown at the time to the President and the Secretary of State and has since been obscured by misconceptions of Beckwith’s role in the United States between 1787 and 1792. This fact has unavoidably affected interpretations of matters of far greater moment than the missions of the able and respected officer whom Jefferson called, without derision, “the poor Major.” That role must therefore be defined with some precision, particularly as it related to the initial appointment of Gouverneur Morris as the President’s personal agent in London and also to the events set in motion by the war crisis of 1790. This becomes obligatory in view of the fact that the documents tracing the evolution of Jefferson’s policy cannot be understood unless the validity of those to which in some degree they are a response is assessed.
I
When the Archivist of Canada, Douglas Brymner, first published some of Beckwith’s reports in 1890, he stated that the agent was employed by Dorchester “in the absence of any resident recognized diplomatic agent from Great Britain” and that he was regarded by Washington’s administration as “a real, although unofficial diplomatic agent, acting on behalf of the British government.” This estimate has been accepted as accurate and indeed has been confirmed by emphasis and amplification. Beckwith himself added to misconceptions of his role  by stating three years after the event that in 1789 he bore a message from Grenville “to The Executive Government of the United States, on the subject of a discrimination of duties” and that this “led to certain overtures on the part of their Government … communicated by Lord Dorchester.” Both assertions are in error. Beckwith’s mission was not to the government but to those individuals in and out of office known to support views friendly to Great Britain. While such persons expressed their opinions freely to Beckwith and these were promptly reported to Quebec and London, no overtures “on the part of their Government” were ever made in consequence of his missions. At no time from 1787 to 1792 was the agent clothed with public authority, informal or otherwise, either by Dorchester or by the British ministry, in such a way as to authorize him to speak for one government to another government. When Beckwith’s agency was brought into the open in July 1790, Washington and Jefferson at once grasped the true status of the emissary without suspecting the full extent of his confidential role. The subject of recognition or even of direct negotiation never arose because, as Hamilton himself said he told Beckwith, it was “out of question.” Jefferson never held any conversation with the agent until his final mission had closed. That Beckwith should have been led to mistake the nature of his role is quite natural. He had access to men of influence in all branches of the government who at times spoke of themselves as the governing majority. It is particularly understandable that he should have regarded himself as dealing with the “Executive Government of the United States” when he held discussions with the Secretary of the Treasury. Hamilton said nothing at all to avoid creating such an impression, much to deepen it.

Major George Beckwith (1753–1823) came from a very distinguished military family of Yorkshire. His father was Major-General John Beckwith, who commanded the 20th regiment at Minden and who later served under Frederick II of Prussia. George Beckwith’s rise in rank and his subsequent career prove him a man of talent and integrity. He was commissioned an ensign of the 37th regiment in 1771 and embarked the same year for America. He distinguished himself with that unit in active service throughout the war. He was made lieutenant of the 37th in 1775, captain in 1777, major in 1781, lieutenant-colonel in 1790, and colonel in 1795, the last two grades being partly in recognition of his missions in America between 1787 and 1792. In 1779 he served as aide to General Wilhelm von Knyphausen, perhaps because as a youth he had acquired a knowledge of the German language during his father’s service in Prussia. At the end of the Revolution he was appointed aide to Sir Guy Carleton. When the latter returned to Canada in 1786 as Lord Dorchester, young Beckwith—he was about two years older than the Secretary of the Treasury—went with him. In 1787 Dorchester sent him on the first of his missions to the United States.
The nature of Beckwith’s role cannot be properly understood unless a distinction is made between the two periods into which his activities fall. The first period covered the four missions that he undertook between the spring of 1787 and the spring of 1790. The second covered his residence of nineteen months in New York and Philadelphia that began with the interview of the morning of the 8th of July with the Secretary of the Treasury.
In the three years from 1787 to 1790 Beckwith’s role in the United States was that of secret agent serving under Lord Dorchester as Governor General of Canada. Like John Connolly whom Dorchester sent into the Northwest Territory early in 1788, Beckwith was part of an extended system of intelligence activity in America that was supplied with funds by the British government and received orders from it or from Dorchester. The object of that activity, of course, was the acquisition of information, the establishment of connections with influential Americans, and the cultivation of sentiments favorable to the interests of Great Britain. Its presence was manifested in such sensitive areas as Vermont, Kentucky, the borders of Florida and Louisiana, and the principal cities of the Atlantic seaboard. Those engaged in it operated covertly and often effectively, being aided by Tory refugees in  London, by the United Empire Loyalists of Canada, and by their adherents in the United States who, in varying degrees of loyalty or disloyalty to the young republic, were friendly to or identified with “the British interest.” The unifying bonds of friendship, family, and commerce, strengthened by preferences for monarchical over republican government, naturally did not terminate at the borders of the United States or cease with the Treaty of Peace. Their existence indeed provided the sinews of party division on the great issues that the nation faced in its formative years. As one of Beckwith’s informants told him, there were at the beginning of the Revolution many Americans “who opposed Great Britain in certain points, who had no views of a separation and who were drawn on step by step into the measure of Independence; and many others much against their inclination, and without the power of looking back.” There was not a gentleman from New Hampshire to Georgia, he added, “who does not view the present government [under the Articles of Confederation] with contempt, who is not convinced of its inefficiency, and who is not desirous of changing it for a Monarchy.”
Intelligence agents such as Beckwith found that these natural and powerful bonds of interest, consanguinity, and political principle opened up sources of information that in Europe would have required the out-lay of vast sums of money. From 1790 to 1801 Lord Grenville in the Home and Foreign Offices disbursed the very considerable sum of £841,902 sterling for secret service operations in the diplomatic field alone, including £100,597 for the same period expended by George Hammond, who served as minister to the United States from 1791 to 1794. No evidence is available to indicate what portion of this sum was devoted to intelligence activity in America, but it is very unlikely that more than a minute fraction, if any, could have been so employed. There was little need to purchase influence or information when friends, connections, and sympathizers, often in high place, made their services freely available as a quite natural consequence of the bitter divisions of civil war. Those who remained skeptical of the equalitarian principles of republicanism and who had not the power of looking back possessed nevertheless the means and the will to support those principles still claiming a residual allegiance. There were also the motives of ambition for position and power that prompted some not merely to serve Dorchester’s emissary but also to make use of him.
Though the circumstances were as different as those of war and peace, Beckwith’s role in this first period was in reality a resumption of the secret service operations he had carried on in the closing years  of the war. As aide to Knyphausen while Sir Henry Clinton was absent on expeditions against Charleston and Newport in the spring and summer of 1780, Beckwith had handled the correspondence with Benedict Arnold as the treason plot unfolded, being addressed on one occasion as “G[eorge] B[eckwith] Ring [two rings were employed, one kept by Beckwith and one sent to Arnold to prove authenticity of messages] Executor to the late John Anderson, Esq. [Major John André] in care of James Osborne [the Rev. Jonathan Odell].” He was almost certainly the “officer in the department of the adjutant general” of the British commander-in-chief who made it possible for William Heron, the American double spy, “frequently to obtain important and very interesting intelligence” for General Samuel Holden Parsons, thus keeping this channel open for Clinton’s intelligence service. When Major Oliver DeLancey of the prominent Loyalist family of New York succeeded Major André in the office of adjutant general, Beckwith was his assistant along with Major Thomas MacKenzie. These officers, aided also by Col. Beverley Robinson, a Loyalist, drew up in 1781 “Proposals for a Plan of Gaining Intelligence” that had for its object the opening of correspondence “with persons of consequence in different parts of the country.” As one of the most experienced of these officers in intelligence work, Beckwith was probably the principal author of this scheme, as he was certainly the one most actively engaged in putting it into operation. All intelligence received was systematically recorded in a manuscript volume entitled “Private Intelligence … For Sir Henry Clinton,” accompanied by another volume labelled “Information of Deserters and others not included in Private Intelligence,” being almost entirely in Beckwith’s hand. These records of letters, conversations, and reports from deserters, Loyalists, and spies were continued until 19 July 1782 when the volume called “Private Intelligence” was closed. The next day Beckwith alone assumed responsibility for secret service duties as aide to Sir Guy Carleton, who had succeeded Clinton as commander of the British forces. He continued to direct this intelligence activity up until the moment of Carleton’s evacuation of New York late in 1783. If anything, his espionage work in this period of relative peace at the close of the war was heavier than during the period when the issue of the contest was still in doubt. For in the sixteen months between 20 July 1782 and 18 Nov. 1783 Beckwith’s expenditures for secret service operations amounted almost to a fifth of the total spent by Sir Henry Clinton for such purposes during the critical years from 1778 to 1782, Beckwith’s being £4,495 sterling and Clinton’s £24,878 sterling.
Thus for at least three years before the end of the war Beckwith had been stationed in New York with important responsibilities at the  center of intelligence activities. He had become familiar with the leading Loyalist families of the city and with refugees of similar leanings from Pennsylvania, New Jersey, and New England. When he returned to Canada with Dorchester in 1786, therefore, he was the logical choice as a confidential agent to re-establish connections in the city where he had gained such an intimate knowledge of the attitudes of leading personages. Dorchester later made it clear that this, in fact, was the reason for his being chosen for the role—thus providing also the tribute of Beckwith’s commanding officer to the competence with which he had discharged his secret service duties in wartime. When he arrived in New York early in 1787, Beckwith was once again among friends, having ready access to homes and positions of influence.
This very fact has helped to obscure the true nature of his role as a secret agent. Such consular and commercial agents as Sir John Temple, Phineas Bond, George Miller, and John Hamilton regularly dispatched reports to Whitehall that duplicated some of the information sent by Beckwith. Indeed, in respect to commerce and economic conditions their reports, especially those of Bond, possessed much greater value than his. Dorchester was well aware of the fact that the ministry received intelligence from such sources and his initial purpose in sending his aide to New York was to satisfy himself about American affairs as these affected his own situation in Canada. But Beckwith opened up sources of information on matters of policy of such great importance as to give his reports a value in this respect greater than that of all intelligence gathered by others. Beckwith, Dorchester, and Grenville must have been astonished to find their recent enemies so fully and freely communicating their views and aims—even their cabinet secrets—to the confidential agent of a foreign power. The very success of the mission produced a natural and obvious change in the character of Beckwith’s role, a change reflected even in the sums of money spent by him.
As a military intelligence officer in wartime, as noted above, Beckwith had spent £4,495 sterling. In the three years from 1787 to 1790 his four missions cost a total of £224 5s. 11d. In the year and a half from 1790 to early 1792 his disbursements totalled £1,156 3s 4d The conclusion suggested by these figures is clear. During the war, Beckwith was obliged to employ informers, reward deserters, and pay for intelligence; in the first period of his peacetime services in New York he operated covertly and his expenses were such as a British army officer on his travels might have had; in the second period his activities were more open though still largely hidden from the government, his costs being amplified by the need to maintain a residence and to offer hospitality to friends and persons of influence; and in neither of these periods were the sums large enough to indicate that information or influence was procured by rewards in the classic European sense. Success  of remarkable proportions transformed the secret agent into a means of communication, not between two powers in any diplomatic sense but between Great Britain and those friendly to her policy. Nor did the change wholly remove the element of secrecy.
Beckwith’s changing role is further shown in the changing nature of his reports. The first report of March 1787 revealed how strong a monarchical sentiment prevailed in New York and showed what little expectations some Federalists had for the forthcoming Federal Convention except as a means of advancing further toward the English form of government. Dorchester was so impressed by this report that he at once sent it to the Secretary for Home Affairs, thinking it contained matters of importance that might “not all readily find their way into a more direct channel”—that is, by the reports of Bond, Temple, Miller, and others. There were no further reports until Beckwith returned to New York in the autumn of 1788. He found the same monarchical attitudes prevalent there, though subdued. The adoption of the Constitution had forced some who held such views to conclude that “the re-union of the empire” was not then practicable. He was also told that there was “a growing British interest in the United States” and that it would be “good policy to hold a friendly language to that Country, and to show a disposition to form a treaty of commerce with them.” This report revealed such a range of important sources and contained such highly significant matter that it may have prompted Dorchester to suggest that Beckwith report his findings in person to the British cabinet. In any event, Beckwith did return to England and in the spring and summer of 1789 held various conversations with Lord Hawkesbury, Lord Sydney, and Lord Grenville. He was in London when reports of debates in the House of Representatives on the tariff and tonnage bills arrived from consular and secret agents. Grenville, who had succeeded Sydney as Secretary for Home Affairs, authorized Beckwith on his return to New York to sound warnings of commercial retaliation should Madison’s “discriminating clauses” be adopted.
The report of October 1789, which Beckwith delivered in person to Dorchester after having transmitted Grenville’s message to those in New York for whom it was intended, was by far the most important intelligence gathered by the agent up to that point, for it was the first to be made after the successful launching of the new government. This fact gave new significance to Beckwith’s role and, above all, to the  meaning of the part played by those upon whom he relied. Some of the latter were now no longer private individuals free to voice their political preferences at will. They were clothed with public responsibility as members of the executive, legislative, and judicial branches of government, a fact that should have limited the freedom with which they could discuss the policy of government with the secret agent of a foreign power. It was also in the autumn of 1789 that the Secretary of the Treasury entered into these discussions, becoming thenceforth the most important public character upon whom Dorchester’s agent depended. In this opening interview Hamilton manifested his aim to influence foreign policy, thereby initiating the long divisive struggle in the cabinet—a struggle culminating five years later in the settlement that, in the words of the leading authority, more “aptly…might be called Hamilton’s Treaty.”
In brief, while the significance of Beckwith’s role had been greatly augmented by the newly assumed public character of his sources of information and less so by the British ministry’s use of him as a direct channel of influence with friends in positions of influence, its clandestine character had not been altered in any degree. He was still the covert agent of an alien power, a fact given fresh emphasis at this time by his beginning the use of a cipher to protect the names and rank of his informants while disclosing their identity to the ministry. His presence in New York was known to Washington, of course, and doubtless to many others in government who were not aware of the nature of his mission. Washington had known Beckwith in 1783 as the officer who brought Carleton’s dispatches when preparations were being made for the evacuation of New York. When he saw Dorchester’s aide there  again in 1789 he may have considered him merely as an officer on his travels—such, for example, as Lieutenant John Enys, who had come down from Montreal in 1784, had met leading figures in New York and Philadelphia, and had been entertained by Washington at Mount Vernon. More likely the President, wise in the ways of intelligence work, guessed that Beckwith had returned from England by way of New York in order to gather what information he could about American affairs.
But Washington certainly could not have known that his Secretary of the Treasury had requested an interview with the secret agent and had advanced the “certain overtures” that were to be transmitted to Dorchester and to the ministry. For the fact is that, while Hamilton was willing to give Dorchester blanket authority to use his communication “in whatever Manner” he should judge proper, he did not “chuse to have this go any further in America.” Hamilton and Beckwith might reassure themselves time and again, as each did, that theirs was only “a private conversation,” and each might flatter the other’s sense of delicacy in respecting divergent loyalties, but this was in truth nothing less than a penetration of the highest councils of the nation by the confidential agent of another power. Beckwith’s astonishing success had indeed justified Dorchester’s confidence that “the advantages which this gentleman derived from his employments [in secret service activities in New York] during the war…rendered his being employed on those occasions the more eligible.” This greatly understated the case, yet, able and experienced though he was, Beckwith could scarcely have accomplished this remarkable result had he not been so warmly embraced by men in office eager to share in the covert shaping of foreign policy. His timely appearance in the autumn of 1789 bearing Grenville’s warning provided a convenient instrument that was immediately and boldly grasped by the Secretary of the Treasury. As the events of the summer of 1790 proved, this was a two-edged tool, for it involved the brilliant but unpredictable Gouverneur Morris and his appointment status of this Person about Congress hath indeed disgusted not a few who heretofore leaned towards Great Britain. An Envoy, say they, from a Colony Governor, to a Sovereign power is a business heretofore unheard of! He can be considered in no other light than as a petty Spy! What the purposes of Major Beckwith’s being sent here, or By What Authority he is here,—or, of what his Powers may be (if he has any in the Diplomatic line,) I am totally ignorant! I have however shown him all the Countenance and respect, due from me, to any Officers of His Majestys army, and heartily wish that his Mission, if any he has from Authority, may not turn out fruitless, or detrimental to His Majesty’s General Service in the States” (Temple to Leeds, 23 May 1791, PRO, FO 4/10, f. 62). That Templevain, garrulous, indiscreet, and lavish with exclamation points—should have known so little of Beckwith’s purpose or mission is itself an eloquent tribute to the prudence and trustworthiness of Dorchester’s agent.  as Washington’s informal but official agent in London. The fact that such an appointment was made at that precise moment is no less surprising than that the influences prompting it have never been examined.
The decision to appoint Morris as agent came just after Washington had signed Jefferson’s commission as Secretary of State. Hamilton learned of the intention to name Jefferson only the day before the nomination was sent to the Senate, though Madison had known for some weeks that this would be done. At this juncture in 1789 Congress was on the point of adjourning, Washington was preparing to set off on a tour of New England, the French minister and the Spanish encargado de negocios were about to depart for home, the debate over Madison’s “discriminating clauses” and the residence question—the two most serious threats to legislative harmony—had been stilled for the time being, and relations with Canada were so tranquil that Dorchester had just asked leave to return to England on private affairs. One ardent Federalist assured Beckwith after Congress adjourned that the session on the whole had been a smooth one and that a foundation had been laid “for much future good.” It was at this quiet moment, in fact, that Dorchester received the first official communication from the United States since his appointment as Governor General in 1786—a request that Andrew Ellicott be permitted to make astronomical observations at Niagara to define the limit of the New York cession of 1781. Dorchester was so impressed by American “assurances of a friendly disposition towards Great Britain” that he promptly sent the letter to Grenville so that the ministry might read these sentiments of the President as transmitted by John Jay, then acting as Secretary for Foreign Affairs: “It gives me Pleasure, my Lord, to be instructed, to assure you of the President’s Disposition to promote an Interchange of friendly Offices between the two Nations, and particularly to protect and maintain between their bordering Territories, the Right of Hospitality and good Neighbourhood.” Dorchester, always remembering the “surprize…done at Tyconderoga” in 1775, keenly aware of the weakness of his own far-flung defenses, and disturbed by the steady march of the American line of frontier settlements, was by no means disposed to welcome visitors from the United States. But in this instance the friendly attitude of the American government won his consent, though the civility was accompanied by orders to the military escort for Ellicott’s party to be on guard “to prevent the King’s interest being injured…by any surveys or reconnoitering of the country foreign to the ostensible object.”

In brief, in the autumn of 1789 no domestic or foreign urgency existed that required the immediate appointment of an agent in London to manifest friendly dispositions or to ascertain the attitude of the British ministry on such questions as treaty obligations and commerce. Not only was the general situation of affairs tranquil—there were also powerful arguments that counseled delay in the making of such an appointment. The ablest and best informed American diplomat abroad, whose advice could presumably have been useful both as to the decision to make the appointment and as to the person to be chosen, was known to be on his way home and was expected to arrive in the United States at any moment. Indeed, under the circumstances Jefferson could have expected to be consulted on such an important move—his commission as Secretary of State had just been signed. Washington himself conceded as much both by his scrupulous regard for proper procedure on other occasions and by the instructions given to Morris. “This Communication,” he wrote, “ought regularly to be made to you by the Secretary of State, but that Office not being at present filled, my Desire of avoiding Delays induces me to make it under my own Hand.” A few months earlier the President had expressed his general policy to De Moustier. “I have…been taught to believe, that there is, in most polished nations, a system established, with regard to the foreign as well as the other great Departments, which, from the utility, the necessity, and the reason of the thing, provides that business should be digested and prepared by the Heads of those departments.” On the matter of subsequent diplomatic and consular appointments the President usually consulted Jefferson and depended largely upon his recommendations—with the significant and notable exception of the appointment of Gouverneur Morris in 1791 as minister to France.
There were even more cogent reasons for delay, as Washington was soon reminded by the one who up to this point had been his principal adviser, James Madison. It was not Madison, however, but John Jay with whom Washington first discussed the propriety of taking “informal means of ascertaining the views of the British Court with respect to our Western Posts…and to a Commercial treaty.” This was on the 7th of October and Jay had just given Washington the substance of the British ministry’s inquiries about American trade, productions, tonnage duties, manufactures, population, debts to British merchants, and other matters—information that he had obtained from Sir John Temple. Jay thought the move advisable and recommended as agent Dr. Edward Bancroft, “a man in whom entire confidence might be placed.” That same day Washington consulted Hamilton, who “highly approved of the measure, but thought Gouv’r Morris well qualified.” The fact that Temple had seen fit to reveal to Jay, and the latter to the President, the important and comprehensive inquiries reflecting the ministry’s interest in matters about which the informal agent in London would concern himself suggests that this may have been the means by which the question of an appointment was raised in Washington’s mind. This may have occurred to Washington himself on reading the ministry’s inquiries about comparative duties on imports, tonnage fees, and port charges as between English vessels and those of other countries—inquiries that were given added significance in light of the debate over Madison’s “discriminating clauses.” Since Jay was acting as Secretary for Foreign Affairs, it would have been quite proper for him to have opened the subject in this manner and to have suggested the important step of appointing an informal agent in London. Washington on this day noted in his diary that he had consulted Jay on the propriety of taking the New England trip, but on the topic of the appointment of an agent stated only that he had “had conversation” with him. The difference in phraseology may or may not have significance, but the former suggests that Washington himself initiated the subject while the latter leaves the question open.
The next day Washington sought the opinion of Madison, who was just setting out for Virginia. The response was immediate, emphatic, and negative. The President carefully recorded in his diary the three cogent reasons advanced against making the appointment at that time—“if the necessity did not press.” In the first place, Madison pointed out, it “would be better to wait the arrival of Mr. Jefferson, who might be able to give the information wanted on this head.” Second, if Morris were appointed agent—a supposition indicating that Washington had already accepted Hamilton’s recommendation as to the person to be named—it “would be a commitment for his appointment as Minister, if one should be sent to that Court, or wanted at Versailles in place of Mr. Jefferson.” Finally, if Morris wished either of these diplomatic appointments, his reports on the views of the British ministry “might…be made with an eye to it.” Washington was undoubtedly given pause by these arguments. He passed over the first in silence, so far as the diary reveals, but conceded the force of the last two by agreeing with them. To the weight of all of these opposing factors he paid the tribute of delaying his decision almost a week.
A significant omission occurring in this interval must be noted. On important matters Washington was accustomed to ask the opinions  of the Chief Justice and the Vice-President as well as the heads of departments. Under the circumstances it would seem that John Adams would have been the logical if not indeed the first person to be sought out for advice. He was the second officer in the administration, he had been American minister at London, he had proposed in 1785 an exchange of ministers as well as a commercial treaty, and the next year he and Jefferson had in fact submitted the projet of such a treaty to the British Secretary for Foreign Affairs. During this interval between the discussion with Madison and the appointment of Morris, Washington saw Adams at least twice. One of the occasions was at dinner and the other was on an all-day excursion by presidential barge to the gardens of William Prince at Flushing. On the return from that expedition the party stopped at the seat of Gouverneur Morris in order to see a barn of which Washington had often heard its owner speak. The question still unresolved surely could not have been far from the President’s mind that October day in the barn at Morrisania. Yet it was not until the war crisis of the summer of 1790 that Washington placed in Adams’ hands the correspondence between Morris and Leeds, informed him of the decision that had been taken months before, and asked for his opinion under the circumstances then existing. It is revealing that, though Adams naturally was not asked to approve the decision after the fact, Washington recorded in his diary that the Vice-President “expressed his approbation that this step had been taken.”
The conclusion suggested by this seems inescapable. Having already encountered Madison’s forceful arguments, Washington must have intentionally avoided the risk of meeting with another negative vote—indeed less risk than certainty. Adams was not only firmly fixed in the opinion that Great Britain, having ignored American overtures, should make the first move toward an exchange of ministers. He also had no very high opinion of Gouverneur Morris, thinking him a man of wit who “made pretty verses—but of a Character trés legere.” The significant point is not that Adams in all probability would have agreed with Madison but that Washington seemed to avoid opposition to a decision toward which he was evidently inclined either for his own reasons or for others suggested to him.
There is no doubt that Washington felt strongly about the importance of executing the provisions of the Treaty of Peace and of removing the source of friction in the continued British occupation of the posts. Some Americans were already demanding removal by force rather than by diplomacy. There is also no doubt that he was equally  troubled by the closing of the West Indies to American trade and by the long-standing threat of commercial retaliation most recently expressed in the form of Madison’s resolutions. Both of these concerns were given emphasis in the instructions to Morris, which Washington evidently drafted himself. On the first problem the agent was directed to note that the establishment of the new government and a federal judiciary removed the objections theretofore made by the ministry for retaining the posts. Washington had no need to refer to the problem of debts or to explain the implications of this bare statement to one who had also sat in the Convention of 1787. He shared the general expectation that the federal courts would uphold the treaty provisions over any state laws tending to impede British merchants in the collection of debts owed them by Americans. On the second source of danger, Washington pointed out that “a very respectable number of both houses were inclined to a discrimination of duties unfavorable to Britain, and that it would have taken place but for conciliatory considerations, and the probability that the late change in our government and circumstances would lead to more satisfactory arrangements.” Morris was therefore to inquire whether the ministry contemplated a treaty of commerce with the United States and on what general principles. Then came the point of greatest emphasis: “In treating this subject, let it be strongly impressed on your mind, that the privilege of carrying our productions in our vessels to their Islands, and of bringing in return the productions of those Islands to our own ports and markets, is regarded here as of the highest importance; and you will be careful not to countenance any idea of our dispensing with it in a treaty.”
These were powerful motives but they provide no satisfactory answer to Madison’s arguments. Both sources of friction had existed for some years and the need to remove them at this moment did not press with any urgency. Washington explained to Morris that he made the decision in order to avoid delay—and had delayed the making of it for some days because of divided councils. Yet he was unwilling to postpone it longer to await the arrival, momentarily expected, of the man he had just appointed Secretary of State. This, Washington’s first significant act in foreign affairs, had ramifications and results that  affected many things, among them the ultimate designation of Morris as minister to France, the resultant disappointment of William Short, the silence that Jefferson was forced to maintain towards his mortified friend on this subject, the inability of the Secretary of State to press Short’s appointment or to oppose that of Morris, and, most significant of all, the declining influence of Madison and the rising power of Hamilton in the administration. Why, then, was the decision made?
Madison obviously guessed at once that some influences in the background were at work. On the day Washington asked his advice, he wrote a letter to await Jefferson’s arrival that was expressed in such urgency its relevance to the consultation cannot be doubted. He was about to depart for Philadelphia and would welcome the opportunity to make the journey to Virginia with Jefferson. He then added: “I wish on a public account to see you as soon as possible after you become informed of the new destination provided for you. It is of infinite importance that you should not disappoint the public wish on this subject. Be persuaded of this truth, with proper opportunity it can be demonstrated to you.” When he wrote this, Madison did not know what the ultimate decision would be. But he knew, as Jefferson did, that to press a matter too far with the President was to undo its effect. He could thus guess at the strength of the demand for Morris’ appointment from the power of the argument he had dared mobilize against it. Like Jefferson, Madison preferred amicable to adversary relations in commerce, yet both dared to act on the belief that, as Jefferson expressed it in his outline of policy in 1790, “the latter would be infallible, and in our own power.” From this Washington shrank back, preferring to see whether conciliation could be brought about. But even at the moment the President was making his troubled decision, a Federalist Senator was saying to Dorchester’s secret agent: “To suppose Great Britain should in any shape sollicit our Commercial Friendship is idle, and absurd; there are individuals who profess such opinions, but the more enlighten’d part of the Senate hold them to be ridiculous.” In the long fight that was just beginning, Washington in this troubled week chose not to align himself with the views on commercial policy that Madison and Jefferson had long supported. The mission of Gouverneur Morris ended in failure, but this was of less importance than the fact that Washington’s underlying purpose was thwarted in the very act in which it was stated. “It is in my opinion very important,” he wrote Morris, “that we avoid errors in our system of policy respecting Great Britain; and this can only be done by forming a right judgment of their disposition and views.”
In making the appointment Jay and Hamilton had recommended, Washington unwittingly committed his administration to a course in  which, despite the fidelity Morris gave to the charge placed in his hands, the disposition and views of the British government were obscured by the worst fate that could befall the Chief Executive in his conduct of public affairs—that of deliberate misrepresentation on the part of a trusted member of his cabinet.
II
It has been generally assumed that Major George Beckwith arrived in New York only in October of 1789 and that this was after the appointment of Gouverneur Morris had been made. This assumption is based upon Beckwith’s statement three years later that “in the month of August…he was the bearer of a message from” Grenville which he delivered “in the October following.” It is very likely that Beckwith left for America in the August packet that arrived late in September. Whether he came by that vessel or not, he was definitely in New York and in consultation with those upon whom he depended at least as early as the 30th of September, the day after Congress adjourned. For on the 30th Beckwith was closeted with Dr. William Samuel Johnson, president of Columbia College and Senator from Connecticut. This eminent lawyer, who made no attempt to hide his distaste for republican principles or his disapproval of Jefferson, was evidently the first person to whom Beckwith addressed himself on this third mission. In the cipher key that he began at this time Beckwith assigned to Johnson the symbol Number 1—a designation well deserved until Alexander Hamilton entered the discussions a few days later as Number 7.
Johnson had long been useful to Beckwith and to Sir John Temple. “I have since my Residence here found him undeviating in his attachment to the interests of our nation,” the latter had written in 1788, “and I have had some usefull information from him. Though much courted and solicited by the people, he would have nothing to do with public affairs during the late contest, nor until his Majesty had granted independence to the states. After that he took a seat in Congress and had a great share in framing the new Constitution, and would now probably be sent Minister to London if the states were not fearful of his being too much attached to the interests and government of Great Britain.” Johnson was almost certainly the man whom Beckwith had consulted in the spring of 1787 and who informed him that even “the Presbyterian Clergy are become Advocates for Monarchy, the community in general finding from experience, that a Republican System however beautiful in theory, is not calculated for an extensive country.” He  was beyond question the Senator who told Beckwith the day after Congress adjourned in 1789: “I am naturally well disposed to the Country, in which I live, and however I may lament and condemn the dismemberment of a great Empire, to the government and principles of which I have ever been strongly attached, in the present posture of affairs I certainly cannot have any views or motives unconnected with the general good, but I do think that, in the hands of able and dispassionate men, a system might be formed to the advantage of both countries.” Johnson was very clear as to where the general good lay.
It was absurd, he said, to suppose Great Britain would solicit commercial friendship with America in any form. Madison, “an eleve of Mr. Jefferson’s,” had with great warmth and spirit pressed his “discriminating clauses” in the late session. But when the measure came before the Senate, the majority were too enlightened and too moderate to approve measures “they viewed … as a declaration of commercial war, which it was neither wise nor just to commence against a powerful nation.” Johnson coupled this with a warning that Beckwith underscored in his report. The advocates of discrimination had brought in a quick report which had in view “the not permitting your shipping to clear out from our ports, either for your West India Islands, or for your Provinces upon this Continent, but the Senate thought it prudent to let the matter lay over until next session.” With this hint at the means that Jefferson a year later thought “infallible, and in our own power,” Johnson underscored the point that Washington had emphasized so strongly. He could not tell whether the President was “perfectly free from a French bias or not, but the moderate and thinking party” wished greatly for a commercial treaty and “nothing would facilitate this more than the admission of small vessels” into the British West Indies under certain regulations. He could assure Beckwith that a majority of the Senate were disposed to enter upon the consideration of such a subject dispassionately, but he was not certain about the attitude of the House of Representatives. Further, no minister would be sent to London. Indeed, if one had gone “he would not have been a person of a disposition to promote those views of harmony and friendship between the two countries” that Johnson had at heart: he “would have been a second edition of Mr. Adams.” The Senate, therefore, had struck from the appropriation bill clauses enabling the President to send ministers abroad if he should “judge it necessary to send any to Europe, prior to [Congress’] next meeting in January.”
Such was the reply that Johnson gave to the secret agent after the latter had delivered Grenville’s unveiled warning: “I am authorized to acquaint you, and the gentlemen in public office here, that had the Bill in question passed as sent up from your House of Representatives with those discriminating clauses, which appeared in your public papers, we were prepared to meet it; a discretionary power is by an annual Act of Parliament, vested in the King and Council for such purposes,  and the continuance of the indulgencies shewn to your shipping in our ports in Europe, depends upon your own Conduct.” This was blunt talk straight from Whitehall. Fisher Ames a few years later in denying the charge of British influence, defined such influence as “political power … exerted to modify or control, or prevent the public measures of the American nation.” Other powers pressed the young republic also by bringing similar influences to bear, but, by the definition of one of the highest of Federalists, the message brought by Beckwith was in fact an effort to prevent public measures. There can be no better proof than this of the secrecy of the interviews. Knowledge of foreign influence thus operating within the legislature would have given unity and strength to the system of commercial reciprocity of which Jefferson’s “infallible means” was a last resort.
Beckwith next consulted Senator Philip Schuyler, father-in-law of Alexander Hamilton and one of those who, in the biting words of William Maclay, were “amazingly fond of the old leaven” of monarchism. Again the agent sounded the warning to a Senator whose disposition of friendliness to Great Britain could not be doubted: “Whilst you were without an efficient Government, and some of the local Legislatures adopted such measures, we did not take any steps whatever, trusting that the formation of a strong government here would lead to their repeal, but if one of the first measures of the present government had such objects in view, the case was materially altered, and certainly, if the States chose to mark commercial hostility to us, we were to lose no time in changing our system.”
Schuyler echoed in his reply the sentiments Johnson had expressed. He shared the general regret in the Senate that treaties with France did not permit the United States to give “a decided preference to Great Britain” in matters of trade, declared that he thought a firm connection with England “to be preferred to that of all the powers of Europe besides,” and stated that “the President wishes well to this principle.” He also said the funds for sending ministers abroad during the recess had been withheld because “the extent of those appointments ought to depend upon the character of the men employed, and the nature of the objects.” Schuyler then asked Beckwith two blunt questions. Would England send a minister to the United States if one were sent there? Would Beckwith permit him to mention the conversation—that is, the warning from Grenville about commercial retaliation—to the Secretary of the Treasury? The agent could not answer the first, but to the second he gave an emphatic “by all means,” indicating that Hamilton was the person whom he was most “pleased to communicate it to.”
It was natural that he should have been pleased. Hamilton stood high in “The Executive Government of the United States” and this was as far as Beckwith dared go with the ministry’s warning. The agent could report only an exchange of two sentences with the President.

Washington hoped the application for permission allowing Andrew Ellicott’s surveying party to enter Canadian territory would be granted. “Sir,” the agent replied, “I am persuaded of Lord Dorchester’s general disposition to promote mutual harmony and the extension of science.” That was all. The brief, formal, and polite exchange perhaps took place at a levée, certainly not in private. If any serious discussion of matters of public business had taken place, Beckwith would surely have reported it to his commanding officer. If conveyed at all, the message from the ministry had to reach the President by indirection.
Beckwith next gathered some gleanings of little consequence from a New York merchant and from John Trumbull. From “A Gentleman in Office of the United States” who can only have been the Secretary of War, Henry Knox, he learned something of Indian affairs and the situation of the army. He was also told that the “very favourite object” of obtaining the posts was obstructed solely by lack of resources in the hands of those “men in office in the States, who in their hearts aim at no less than the subversion of the British Power in North America.” He was pointedly made aware of the fact that the activities of the secret agent John Connolly were well known to the government. “These things cause jealousy,” Knox added.
The seventh interview was with Hamilton. “I have requested to see you,” the latter remarked at the opening of the talk, “… from a wish to explain certain points relative to our situation, and from a desire to suggest a measure, which I conceive to be both for the interest of Great Britain and of this Country to adopt. We have lately established a Government upon principles, that in my opinion render it safe for any nation to enter into Treaties with us, either Commercial or Political, which has not hitherto been the case; I have always preferred a connexion with you, to that of any other country, we think in English, and have a similarity of prejudices and of predilections‥‥ We wish to form a commercial treaty with you to every extent, to which you may think it for your interest to go.” The broad plan of this nature that Lansdowne had contemplated at the close of the war was not now attainable, “considering the spirit of [Great Britain’s] late navigation and regulating Acts, as well as from various publications by persons of considerable weight in England.” Yet a treaty might be formed “upon terms advantageous to both countries.”
Specifically Hamilton suggested what William Samuel Johnson had urged: admission of small vessels into the British West Indies so as to enable Americans to carry their produce there “and to bring from thence the productions of those Islands to [American] ports” under such restrictions as to prevent the possibility of interference with the British carrying trade in Europe. This would be better, Hamilton told Beckwith, than “by a rigid adherence to your present plan to produce a system of warfare in Commercial matters” such as France had encouraged during the late session of Congress and such as he had always regretted “as being directly opposed to that system, which upon mature  reflexion, I have thought it most eligible for us to pursue.- This was very close to saying that the rigid mercantilist policy advocated by Sheffield and Hawkesbury had initiated the chain of events productive of commercial warfare, though such was far from the language used to defeat Madison’s system of reciprocity, so closely allied to that of Shelburne in principle.
Again Hamilton echoed what Johnson had said: “The present moment I view as particularly favorable for a plan of this nature. We are now so circumstanced as to be free to enter into a discussion of this sort, from our condition with regard to the other maritime powers: this may not be the case hereafter.” The navigation of the Mississippi was “a matter of great importance to settle with Spain.” The western territories, he added, “must have that outlet” or be lost to the union. The United States had no interest in extending her territories to the northward. If the United States were forced to rely on the House of Bourbon, such a connection might “become important to [British] West India possessions.” But this, Hamilton implied, was a necessity to which the United States could only be driven: “connected with you, by strong ties of commercial, perhaps of political, friendships, our naval exertions, in future wars, may in your scale be greatly important, and decisive. These are my opinions, they are the sentiments, which I have long entertained, on which I have acted, and I think them suited to the welfare of both countries. I am not sufficiently authorized to say so, it is not in my department, but I am inclined to think a person will soon be sent to England to sound the disposition of your court upon it.” Beckwith said in response that he had told Schuyler what would have resulted if the “discriminating clauses” of the tariff bill had been adopted and asked if the conversation arose from Schuyler’s request for permission to communicate this to Hamilton. Hamilton replied: “It does.” He went on to say—as each assured the other this was “merely a private conversation”—that the “ideas … thrown out, may be depended upon as the sentiments of the most enlightened men in this country.” More pointedly, he added: “they are those of General Washington, I can confidently assure you, as well as of a majority in the Senate.”
Thus with a single voice the close-knit majority of the Senate and the Secretary of the Treasury tried to commit the government to a policy through covert consultations of which, so far as the records and the plausibilities indicate, the President was wholly unaware. Even Hamilton with all of his daring could scarcely have done this had he not been confident that the pledge would be met. Beckwith thought he clearly understood the scope of Hamilton’s communication, but the implications must have shaken him, for he asked bluntly: “Pray what use do you intend me to make of it? Is it with a view to my mentioning it to Lord Dorchester?” Hamilton replied: “Yes, and by Lord Dorchester to your Ministry, in whatever manner His Lordship shall judge proper;  but I should not chuse to have this go any further in America.” There was much else in this extraordinary consultation, but Hamilton reinforced his insistent emphasis on the idea that that moment was particularly favorable for a commercial treaty by stating two points. The first, again echoing William Samuel Johnson, was that the “advocates for discrimination … had in view a much stronger measure.” Beckwith correctly interpreted this to mean an embargo on British shipping in American ports for the Canadian provinces or the West Indies—a recourse to the harsh measures of 1770 and a precursor to those of 1807. The second point concerned Washington’s emissary, who Beckwith had feared might frustrate the object if “his mind should have any bias towards any other foreign power.” On this Hamilton reassured him by saying that “these nominations originate with General Washington, who is a good judge of men, and the gentleman, to be employed in this business, is perfectly master of the subject, and if he leans in his bias towards any foreign country, it is decidedly to you.”
These discussions offer the most plausible explanation for the puzzling fact that Washington rejected Madison’s plea for a brief delay in the appointment of an agent to London when no apparent urgency existed calling for haste. The threat of renewal of Madison’s proposals in the next session, the danger even of resort to the drastic weapon of an embargo, the desire for a lowering of barriers to trade with the West Indies, Beckwith’s timely arrival, his repetitive warnings of more rather than less restrictions on commerce with England and her possessions, the withholding of authority from the President to send ministers abroad, the wish of the Senate to have a voice in the choosing of such a person as would promote harmony between the two countries—all of these factors revealed in the conversations could have prompted those who thought of themselves as the governing majority to believe that this was an auspicious moment for a bold stroke. If so, and if a single factor towering above all others was needed as a catalyzing force, it was provided by the President about the time of Beckwith’s arrival late in September.
On 25 Sep. 1789 Washington asked Hamilton to consult with John Jay about the names of thirty-five persons he had culled from the mass of applicants for office and to advise him if one could be found who was, “under all circumstances … more eligable for the Post Office than Col O[sgood].” He then added: “And, that you may have the matter fully before you, I shall add that, it is my present intention to nominate Mr. Jefferson for Secretary of State, and Mr. Edmd. Randolph as Attorney Genl; though their acceptance is problematical, especially the latter.” The next day the Senate confirmed the nomination of Jefferson and forty-seven others with so perfunctory a voice that Senator William Maclay did not even bother to note the proceedings in his diary. But  there can scarcely be room for doubt as to the feelings of some as they cast their votes for the Secretary of State. William Samuel Johnson four days later told Beckwith plainly that he regretted Jay’s removal from the Office of Foreign Affairs. And a few months later he said to him even more bluntly: “Mr. Jefferson … is greatly too democratic for us at present, he left us in that way, but we are infinitely changed, and he must alter his principles.—I think this Gentleman’s ideas are not friendly to the formation of a commercial treaty with you‥‥ Mr. Jefferson is a republican and a frenchman.” New Englanders in the Senate could be grateful for what Jefferson had done in France for the whale fishery and yet be far from sympathetic to Jefferson’s use of it as a political institution to draw the United States closer to France by commercial ties that would aid “in maintaining the field against the common adversary.” John Jay as Secretary for Foreign Affairs did not need to read between the lines of Jefferson’s Observations on the Whale-Fishery to understand why he had been warned against letting such a document become public. Neither Jay nor the Federalist majority in the Senate could be expected to look with enthusiasm upon a Secretary of State who, merely as a diplomat abroad, had devised such a retaliatory stroke of policy against the commercial and naval power of England. His advanced principles of commercial reciprocity were set forth in treaties of commerce that he had been sent abroad to negotiate with Adams and Franklin, and his disposition to use trade as an instrument of national policy was equally apparent, making it certain that during the ensuing session of Congress his sympathies would be on the side of Madison’s hated proposals. A Secretary of State hostile to the idea of a commercial treaty with Great Britain—as one able and upright Senator genuinely believed Jefferson to be—could be expected to advise the President either that no minister be sent to London or that the one chosen should be only “a second edition of Mr. Adams.” Those Federalists who could discern this possibility so clearly could also grasp the idea quite as readily as Washington and Madison did that a personal agent sent between sessions of Congress would involve something like a commitment to name him as minister should one be appointed. Viewing all the circumstances surrounding this surprising action taken by the President at so tranquil a moment, against Madison’s strong argument,  and at a time Jefferson was momentarily expected, it is difficult to avoid the conclusion that the designation of a Secretary of State so unsympathetic to the views of the governing majority of the Senate produced in this situation a sense of urgency that was otherwise wholly lacking. Did the impetus for the appointment of an agent come out of such fears or originate with Washington? The answer must remain conjectural.
But Washington could not have shared the apprehensions about Jefferson that Johnson and others had. To suppose that he would have initiated Morris’ appointment out of the same sort of distrust felt by the Federalists for the man he had just named Secretary of State is to suppose an act on his part that would have been not merely uncharacteristic but incredible. Nor could Washington have done this because of Beckwith’s warnings of commercial retaliation, about which he had no knowledge. Had he known of these warnings there would undoubtedly have been aroused in him precisely those feelings of national honor and dignity that Beckwith had said Pitt and the ministry would feel should Madison’s proposals be adopted. “Upon such minds,” Beckwith said, “[the tendency of compulsory measures] must be diametrically opposite. The purposes of national glory are best attained by a close adherence to national honour, alike prepared to meet foreign friendships, and to repel foreign hostility.” Hamilton, engaged in a course that belied his words, told Beckwith that these sentiments did honor to any nation. Few could have known better than he that, however little the President might employ such declamatory expressions, Washington was the very embodiment of such concepts of national dignity.
Further, if direct disclosure of the hint of stern measures by the ministry was imprudent, means were readily available for the use of indirection. Sir John Temple had just received the ministry’s extensive inquiries, reflecting among many interests a concern over possible discrimination in tariff and tonnage duties. If Temple required data and thus disclosed his circular for that purpose, presumably he would have turned first to the Treasury, where some of the information, if available, might be found. But why should he have made the inquiries known to Jay or Jay have given the substance of them to the President? The fact that Washington took pains to record the headings of the document suggests that the purpose for which these were disclosed to him was that of providing a hint of the attitudes of the ministry—a hint in which the connection with Madison’s “discriminating clauses” was immediately apparent. Jay and Hamilton a few days earlier had been consulted by the President on appointments to office. Then followed Jefferson’s appointment and Beckwith’s arrival. As acting Secretary for Foreign Affairs it was both proper and appropriate for Jay to have suggested—on the basis of the hint in Temple’s circular of the ministry’s disposition toward the United States—that an informal agent be appointed to ascertain this more precisely. The mere hint of a hardening attitude on the part of the ministry, coupled with the threatened revival of harsher measures of discrimination in the next session of Congress, would have been sufficient to indicate the need of prompt action. Hamilton’s recommendation of Gouverneur Morris was as obvious and as natural a choice as that suggested by Jay on the same day. The supposition that the appointment was thus brought about by indirection and by the agency of such prompting influences must perhaps remain without the support of direct evidence. There is abundant proof, however, that such members of the Senate as Johnson, Schuyler, and Morris shared with the Secretary of the Treasury a confidence in Gouverneur Morris that they could not extend to the incoming Secretary of State. Hamilton had good reason to tell Washington that he “highly approved of the measure” and perhaps better reason to feel gratified that the person he thought leaning in his bias toward England had been chosen.
The question naturally arises whether Hamilton made his proposal to Beckwith before or after he recommended the appointment of Morris. It has been assumed that he did so afterwards, but the possibility that this assumption is unwarranted cannot be dismissed. Fully eight days intervened between Beckwith’s opening interview with Johnson and Hamilton’s recommendation of Morris. In view of Schuyler’s intermediation and Hamilton’s request—in neither of which can the note of urgency fail to be observed—it does not seem likely that Hamilton would have long delayed his solicitation of the interview. Hamilton’s words to Beckwith—“I am not sufficiently authorized to say so, it is not in my department, but I am inclined to think a person will soon be sent to England to sound the disposition of your Court”—have been interpreted as if spoken even after the decision to appoint Morris had been made. But this interpretation was grounded on the assumption, now known to be untenable, that Beckwith had not arrived in New York at the time that decision was arrived at. This would have placed the interview a full two weeks after Beckwith talked with William Samuel Johnson, an interval scarcely compatible with the sense of urgency that all participants save Madison seemed to feel. The words are equally applicable to the situation existing prior to Hamilton’s suggestion of the name of Morris to Washington on the 7th of October. For Hamilton to have  disclosed the intent to Beckwith before that date would have represented an even less daring risk than the one he took the following spring in virtually identifying Washington with his own proposal of a closer connection with Great Britain, for on this occasion he spoke tentatively, on the other with assurance. Such an interpretation gains force in view of Hamilton’s confident statement to Beckwith in the autumn of 1789 that the ideas he threw out about “strong ties of commercial, perhaps of political, friendships” were “those of General Washington … as well as of a great majority in the Senate.” It was Hamilton’s nature to speak and act boldly, as if in fact he spoke for the administration. The supposition that the plan originated with him seems more plausible than that assumption which preceded it and which can no longer be given the status it once enjoyed. Since Beckwith first revealed his warning on the 30th, it is scarcely plausible to suppose that so bold an administrator as Hamilton would allow eight days to elapse before seeking an interview with the agent who brought the warning. As devious as he was bold, Hamilton could have seen at once the advantage of initiating such a move through John Jay as acting Secretary for Foreign Affairs, using as a reason for the manoeuver the circular that Sir John Temple had just received from the Secretary for Home Affairs. Such a move would have been far less disingenuous than that for which the Secretary of the Treasury was indubitably responsible during the war crisis of 1790. Both actions were characteristic of the man.
Beckwith returned to Quebec by way of Vermont presumably about the time that Washington left New York on his New England tour. When the latter departed on the morning of the 15th, Hamilton, Jay, and Knox rode a little way out of the city with him. The weather was cheerless, but the two Secretaries and the Chief Justice had cause for satisfaction. The government had been safely launched, all departments had been created, no urgent problems pressed, they were clearly of the majority in both cabinet and Congress, and two separate lines of communication with the British ministry had been established. The President, having left with Jay the letters of credence and instructions for Morris, could share all of these satisfactions save one. He could not have known two channels of communication with the ministry had been set up and that the one officially authorized by him as head of state was the one of lesser importance. The other, arranged in secret and now guided by the Secretary of the Treasury, was undoubtedly intended to prepare the way for a cordial reception of the President’s agent.
But the report carried back by Beckwith nullified this intent by its evidence of an almost unanimous acquiescence under the warning brought by him from London. Dorchester at once forwarded the astonishing communication about those aligned with or friendly to the British interest—indeed so promptly that the ministry knew its contents a full month before Morris received Washington’s instructions. The next spring, as the war crisis was developing behind the scenes, the Secretary for Foreign Affairs found it “necessary in the first instance … to hold a language of firmness” with Morris and to “point out the  non execution of the Treaty on the part of America, and the inadequate return made for the liberal manner in which they [had] been treated in point of commerce.” This was a natural and logical position for Leeds to take. Morris could reply that he knew of no liberality save that the United States could easily dispense with—the impressment of seamen—but the attempted pleasantry fell flat. His position had been weakened by those most anxious to make it secure. In their anxiety to shape foreign policy, Hamilton, Schuyler, and Johnson had damaged their cause by placing themselves and their nation not in the posture of negotiators but in that of petitioners, the exact opposite of those principles that Hamilton told Beckwith reflected honor on any nation. The language held out to Morris was indeed less harsh than the admonition conveyed by Beckwith in 1789. But the two lines of communication, aside from becoming thus entangled in England, produced another unanticipated result in America in the summer of 1790. This arose from their differing auspices: being a public agent, Morris was obliged to report his discussions to the President.
Before this came about, another British secret agent in February 1790 sent an express to Dorchester from New York with alarming news of impending military preparations. “The pretence to the public,” Dorchester reported in a secret dispatch to Grenville, “is to repel the Indians, but those, who must know better, and see that an Indian warfare does not require so great a force, nor that very large proportion of artillery, are given to understand, that part of these forces are to take possession of the frontier as settled by treaty, to seize the posts, and secure the fur trade; a more secret motive perhaps is to reduce the State Governments, and crush all internal opposition‥‥ The United States should bring forward a frontier treaty, settling all past infractions, together with a treaty of commerce. This, as mentioned in [Hamilton’s communication by Beckwith] is their true interest; their present politics I apprehend will lead to something less solid, but more brilliant; to what may captivate the people, and prepare their submission to new authorities, to what will strengthen that connection, which I think has great influence at present as it may better answer personal views. I send Major Beckwith to thank [Hamilton] for some complimentary declarations, and to inform him I have sent home his communications, that I approve of the general idea, and think something might be formed on that plan to the advantage of both countries.”
Beckwith arrived in New York late in March and immediately consulted Hamilton. Jefferson had assumed office the day before, but Beckwith’s informant already knew that the Secretary of State thought the struggle in France would be successful, that the outcome would mean great commercial benefits to the United States, and that this  would be brought about, in Hamilton’s words, by “the influence of the Marquis de la Fayette…as well as from that general bias, which those who guide that party” had always shown to America. Hamilton then revealed to the agent what effect this had had upon himself. “I am the more strongly disposed,” he declared, “to view the present time as particularly favorable for the consideration of a Commercial Treaty.” On the question of exchanging ministers, Hamilton, responding to a direct question as to whether he had “any further communications to Lord Dorchester,” said: “I cannot at this moment determine whether it may be proper to communicate further with Lord Dorchester, or to carry it forward through a regular channel.—Mr. Jefferson arrived last night, and these matters are in his department.” He thought it might be possible to say something on this head before Beckwith returned to Quebec. Later he assured the agent that nothing had happened to change the views expressed in the former conversation. A treaty of commerce was generally wished, the full consideration of the subject was desirable, the reciprocal appointment of ministers was also agreeable, and the particular rank was a matter of secondary consideration.
Beckwith had long conversations with William Samuel Johnson who spoke in almost identical terms about Jefferson’s views and about the subject of a treaty and the matter of exchanging ministers. The astute politician put his finger on the heart of the matter. The great difficulty in the way of amicable commercial relationships, he said to Beckwith, is that “your Navigation Act is so very important to your naval greatness, that you will not be disposed to break through so essential a part of it, as to give us a share in your West India trade.” In a late discussion of the problem in the Senate, he added, some had preferred to negotiate an amicable adjustment of differences “by a reciprocal appointment of Arbitrators, or in any other equitable manner, or if this [should] not be thought eligible, by the Appointment of Commissioners in Europe.” Johnson, who had been one of the Connecticut counsel in the notable and impressively successful arbitration of the dispute between Pennsylvania and his native state, came nearer to an endorsement of republican principles than he may have realized in making this suggestion. But neither he nor the Senate had changed attitudes. In the Southern states, Beckwith was told by diminutive William Paterson, Senator from New Jersey, “peculiar as it may seem a more democratic opinion prevails…than in the middle and eastern States, where the science of government is better understood.—Mr. Jefferson is proof of this, he is a man of some acquirements … but his opinions upon Government are the result of fine spun theoretic systems, drawn from the ingenious writings of Locke, Sydney and others of their cast, which can never be realized.”
Just before returning in mid-April, Beckwith sought another interview with Alexander Hamilton in order to ask what he felt to be a necessary but hoped was not an improper question. “I take it for granted,” he said, “the different communications you have been pleased to make to me, flow from that source, which under your present Government, is alone competent to make them.” A direct answer could scarcely  have been avoided. The response proved how little Washington knew of these secret discussions that went so far towards committing his administration. “I am not authorized to say to you in so many words,” Hamilton replied, “that such is the language of the President of the United States; to a gentleman, who has no public character such a declaration cannot be made, but my honor and character stand implicated in the fulfilment of these assurances.”
Early in April Beckwith reported to Grenville on the subject that had caused him to be sent to New York. The military plans on foot, he thought, had three objects: to meet the threat of an Indian war, to strengthen “the general government of the Union, by an increase in the military establishment,” and to establish a force in the Northwest Territory that would be sufficient to overawe the Indian tribes and, ultimately, to undertake offensive war. The last he regarded as being no immediate aim: “on the contrary,” he added, “I have ground to believe there is a wish to cultivate a connexion, infinitely important in my humble apprehension to the genuine interest and future prosperity of this country.” On his way back to Quebec Beckwith was confirmed in this view by the sheriff of Clinton county, who saw something mysterious in the military preparations: at first a “very considerable body of Troops” had been proposed, then there was much secret discussion, and then a greater degree of moderation prevailed. Grenville received the dispatch just four days after Leeds and Pitt, under the changed circumstances induced by the war crisis, had greatly softened the language held out to Gouverneur Morris. He concluded on the basis of that dispatch that there was “no probability of an immediate attack in the course of the present Year upon our posts from the United States.” There was no further softening of the language.
Beckwith arrived in Quebec just as the war crisis broke in London. This not only sent him hurrying back to New York in July but, through circumstances that compelled a removal of some of the secrecy shrouding his missions theretofore, brought to a close the first period of his activity as Dorchester’s agent.
III
If war “does happen,” Gouverneur Morris reported to Washington after his conference with Leeds and Pitt on the 21st of May, “then they  will give us a good Price for our Neutrality, and Spain I think will do so too, wherefore this appears to be a favorable Moment for treating with that Court about the Mississippi.” The two ministers had assured him that he had misunderstood Leeds’ letter respecting a treaty of commerce. “I answered coolly,” Morris reported, “that it was easy to rectify the Mistake, but it appeared idle to form a new Treaty untill the Parties should be thoroughly satisfied with that already existing.” This brought on a discussion of violations of the Treaty of Peace by both nations. When Pitt stated that national honor required the retention of the posts as a guarantee of compliance by the United States, Morris replied with warmth: “the Conduct you have pursued naturally excites Resentment in every American Bosom. We do not think it worth while to go to War with you for these Posts, but we know our Rights, and will avail ourselves of them when Time and Circumstances may suit.” In response to Pitt’s question as to whether he had powers to treat, Morris gave the answer that had already been hinted at more delicately to Beckwith in America—that since the United States had sent one minister to London, no other could be sent as long as England neglected to do the same. Pitt then asked Morris what Philip Schuyler had asked Beckwith nine months earlier. Would a minister be sent in return for one dispatched? Morris replied that he could “almost promise” that one would be sent, but had no authority to offer positive assurances. He proposed that a minister be appointed by England and offered himself to remain in London until informed of a similar appointment by the United States. The inconclusive exchange brought nothing save a promise that Leeds and Pitt would consult and inform Morris of the result.
The language of the ministry had softened only to the extent of trying to avoid giving offense—not altogether successfully—at a time when the disposition of the American government was a matter of some concern. That of Morris, however, offered a striking contrast to the position taken by his sponsor in the discussions with Beckwith. Hamilton’s pledge of honor to the commitment he had assumed for the administration and Beckwith’s reassuring news about developing military plans came to Grenville a few days after Morris’ interview with Leeds and Pitt. But the ministry had not needed this reassurance to decide in what manner to counteract any inducements Spain might hold out to the United States as the price of alliance against England. Its decision was not to communicate directly with Washington’s official agent. To have done that would have brought on all the risks of negotiation—of- fers, counter-offers, perhaps pledges—and it would not have enabled the ministry to pursue its growing interest in Vermont and Kentucky. The discussion would not be held with the agent of a sovereign power close at hand but rather with “the British interest” in America.
Two weeks before Morris’ interview with Leeds and Pitt, Grenville  sent three urgent and secret dispatches to Dorchester, all written the day Pitt disclosed the war crisis to the nation. The first announced the danger of conflict, expressed fear the Americans might seize the opportunity to demand the forts, and asked Dorchester to remain in Canada to direct defense preparations. The second was devoted to the importance of preserving friendly relations with Vermont. If it could be the means of “attaching the people of Vermont sincerely to the British interest,” a concession to export flour into Quebec might be justified. The third dispatch, dealing directly with American relations, stands as a tribute to the strength of the British interest in the United States that Beckwith’s reports had disclosed. In this Grenville admitted that Washington’s letter of credence to Morris indicated “some disposition on the part of the United States to cultivate a closer connection.” Even though the ministry had been obliged to hold out a firm language to Morris in the beginning, Grenville explained, “it will certainly be our object to establish, if possible, a greater degree of interest than we have hitherto had in that country.” He thought it by no means impossible “to turn the tide of opinion and wishes of America” in favor of Great Britain by holding up to their view—particularly those in Kentucky and the western territories—the possibility of British aid in obtaining free navigation of the Mississippi, an “object… at least as important [to them] as the possession of the Forts.” The instruments by which this desirable result might be achieved were precisely the same as those that had been employed in recent years. To cultivate the British interest in the United States and to increase it if possible, Dorchester was directed to “find the means of sending proper persons” to promote this object “and at the same time… to give… the earliest information of hostile designs, if any such should be meditated against the forts or against Canada itself.” Such emissaries, Grenville explicitly stipulated, were not to be clothed with authority under any public commission. They would have no status equivalent to that of Gouverneur Morris.
Thus the ministry, holding Washington’s agent at arm’s length, appealed to its friends in America who could not know that the heart of its policy lay in a report just submitted by the Lords of the Committee of the Privy Council for Trade, presided over by the arch-mercantilist Lord Hawkesbury. Grenville’s dispatches were grounded on that report: “The Lords are of opinion that, in a commercial view, it will be for the benefit of this country to prevent Vermont and Kentucky and all the other Settlements now forming in the interior parts of the great Continent of North America from becoming dependent on the Government of the United States, or on that of any other foreign country, and to preserve them on the contrary in a state of Independence and to induce them to form Treaties of Commerce and Friendship with Great Britain.” The British interest in America, unaware of the rising ascendancy of Hawkesbury’s principles of exclusion, was also being held at  arm’s length. However much it might be courted through Dorchester and Beckwith, that interest had no ground to expect access to the West Indies or a commercial treaty such as the ministry was prepared to accord to independent settlements on the borders of the United States.
The moment he received Grenville’s dispatches, Dorchester sent Beckwith off to New York on his fifth and final mission, hoping he would arrive there in time to take advantage of the July packet for England. He furnished the agent with two sets of instructions. The first restated the arguments set forth by Grenville and authorized him—as the occasion might require or his discretion direct—to express Dorchester’s hope that the threat of war or even war itself would not “make any alterations in the good disposition of the United States to establish a firm friendship and Alliance with Great Britain to the Mutual advantage of both countries.” Dorchester explained to Grenville that these instructions to Beckwith were intended to “clothe him with consequence, and authorize him to speak generally on certain public topics,” but it is quite incorrect to speak of them as being public instructions or as being intended for the President of the United States. They were merely, as Dorchester himself said, “of a less secret nature” than those accompanying them. They were in no sense comparable to the letter of credence that Washington as head of state had given to Morris, but were only instructions to a secret agent setting forth the hopes of the Governor General of Canada, to be disclosed to such persons as the occasion and Beckwith’s discretion authorized. If intended for anyone, they were presumably to be shown to the one to whom Beckwith actually disclosed them on arrival in New York, the Secretary of the Treasury.
The second letter of instructions was marked “Secret,” thus to be hidden even from those who had proven themselves so friendly to Great Britain. These instructions directed Beckwith to try to discover the American attitude “towards peace or war, separately, and unconnected with the affairs of Spain…and whether they expect any assistance from France in her present situation”; to pay particular attention to the characters of military men and to all military arrangements; and, while being cautious in saying anything specific on the subject of the navigation of the Mississippi, to try to “ascertain the extent and importance of the adherents of each particular system.” The agent was directed to remain in New York as long as he found his presence there to be “of advantage to the King’s services.” It was the last instruction that altered the character of Beckwith’s role and led to the unwarranted assumption that the emissary functioned as an unaccredited minister in  residence. Neither the authority granted him nor the explanation made by Dorchester to Grenville justifies such an inference. Owing “to the shortness of his occasional visits to that country,” Dorchester explained, “he can only procure such desultory information, as happens to fall in his way, without being able to follow the chain of events, or attend to the different changes, which that government is still liable to.” Beckwith’s information on four previous missions had been far from desultory or accidentally come by, but it was natural for Dorchester to assume that, having achieved such extraordinary results on flying visits, Beckwith would be able to give added value both to his connections and his communications by a continuous residence. Far from interrupting or changing the nature of his role as a confidential agent, this order had the effect of strengthening it. The disclosure of that role to public view resulted from other factors than the instructions of the Governor General. The ministry, of course, had nothing to do with the choice of Beckwith. Grenville had only authorized Dorchester to “find the means of sending proper persons” to cultivate the British interest and to act as secret agents. Dorchester authorized Beckwith on occasion to communicate directly with Grenville only because the risk of delay by way of Quebec might be harmful to public affairs.
The journey from Quebec to New York normally required at least a fortnight. Since Beckwith’s instructions were dated 27 June and since he disclosed these to Hamilton on the morning of 8 July, it is clear that the trip was uncommonly hurried and that the disclosure was made immediately on arrival. At noon of that day Hamilton reported the conversation to Washington and Jefferson, thus for the first time bringing the role of the confidential agent into public view. There would appear to have been less reason for this sudden revelation in 1790 than there had been in 1789. On the former occasion Beckwith had brought an authoritative message directly from Grenville, while on this he was only Dorchester’s agent having private instructions that showed no discernible authority from Whitehall. He brought no offers or proposals, only Dorchester’s hope that the threat of war had made no alteration in the disposition previously manifested by Hamilton. Further, the price attached to disclosure was the certainty of closer scrutiny, of aroused suspicions, and of diminished effectiveness—a price both Beckwith and Hamilton might have to pay. Both apparently had much to risk and little to gain by the ending of secrecy. Why, then, was Dorchester’s vague and noncommittal expression of hope reported immediately to the President when Grenville’s unequivocal warning of 1789 had not  been? There is no doubt that it was Hamilton who, with characteristic boldness, chose disclosure and that he did so under the compulsion of untoward circumstances. This, as well as the motive that prompted it, is indicated by the manner in which the disclosure was made.
Under 8 July 1790 Washington made this entry in his diary: “About noon the Secretaries of State, and of the Treasury called upon me—the last of whom reported a communication made to him by Majr. Beckwith…which he reduced to writing.” It has been assumed that Hamilton first reported the conversation to Jefferson and then to the President. Other than the ambiguous allusion in Washington’s diary, there is no evidence to support this assumption, though it is possible that it is well grounded and equally so that it is not. Nor is it clear from the entry whether Hamilton had already reduced the interview to writing or did so after first making an oral report to the President. Again either is possible, though the latter seems more plausible. The haste of Beckwith’s journey from Quebec, the retrospective tone given to the title of Hamilton’s memorandum, the “recollected” contents of Dorchester’s letter, the delicate situation that brought about disclosure, the studied care with which the report was prepared—all tend to support this assumption. Even so, Hamilton must have reduced the interview to writing with some haste, for Washington recorded the memorandum in full in his diary under the same date. That report can only be understood by a close comparison of Grenville’s dispatch to Dorchester, the latter’s instructions to Beckwith, and Hamilton’s version of the conversation. Perhaps significantly, Beckwith made no report of what transpired that morning.
It is indicative but unimportant that Hamilton represented the agent’s communication as having been made to him “by direction of Lord Dorchester,” whereas Beckwith’s instructions about disclosure were permissive and discretionary, not mandatory. But there are numerous discrepancies of substance between the instructions and the memorandum and two of these are of such importance that they must be particularly examined. The first concerns the mission of Gouverneur Morris. Grenville in his secret dispatch had sent Dorchester a copy of Washington’s letter of credence to Morris of 13 Oct. 1789, together with a communication from Morris to Leeds and the latter’s response. Grenville noted the good dispositions Washington’s letter revealed, gave full value to the fact that it came from the President, and qualified this only by saying that it was “vague and inexplicit.” Dorchester’s instructions reflected Grenville’s comments in this as in other respects. He had learned with satisfaction, Dorchester wrote, “that some steps towards an amicable System have been commenced at home, through the Agency of Mr. Morris, though not yet so explicit and formal as the case may require.” He made no hint of any lack of cordiality on either side in such negotiations. This, however, is what Hamilton reported to Washington: “Major Beckwith…next proceeded to observe that Lord Dorchester had been informed of a negociation commenced on the other side of the water through the Agency of Mr. Morris; mentioning the Subscriber understood principally by way of proof of Ld. Dorchesters knowlege of the transaction that Mr. Morris had not produced any regular credentials, but merely a letter from the President directed to himself, that some delays had intervened partly on account of Mr. Morris’s absence on a trip to Holland as was understood and that it was not improbable those delays and some other circumstances may have impressed Mr. Morris with an idea of backwardness on the part of the British ministry. That his Lordship however had directed him to say that an inference of this sort would not in his opinion be well founded as he had reason to believe that the Cabinet of Great Britain entertained a disposition not only towards a friendly intercourse but towards an alliance with the United States.”
The first substantive discrepancy in the opening remarks of Hamilton’s memorandum presents a puzzle. Why was it necessary to produce proof of Dorchester’s knowledge of the negotiations? If proof were necessary and cordiality the aim, why the disparagement of Morris’ credentials as “merely a letter from the President”? The British Secretary for Foreign Affairs had expressed himself as pleased with that letter, had given it due credit, and had proceeded to hold conversations with the agent it authorized. Nor had the Governor General of Canada made any such disparagement in his instructions to Beckwith. If proof were necessary in order to explain delays and to counter inferences, why was not that evidence used in which delay was mentioned and ex- plained—that is, the letters between Morris and Leeds? These as well as a copy of Washington’s letter of credence had been enclosed in Grenville’s secret dispatch to Dorchester. If Dorchester had shown any of these secret documents to Beckwith—a supposition plausible enough but perhaps not provable—the agent could have known that Morris had mentioned his expectation “of hearing from his Grace at an early period” and that Leeds had explained the delay on the ground of Morris’ absence in Holland, his own illness, and “a Multiplicity of Engagements.” Or, if these were not shown, Dorchester could have told Beckwith of these facts and prepared him against unwarranted inferences. But if this were to be done at all, why was it not done in the written instructions where the emphasis was upon cordiality rather than in an oral instruction where—according to Hamilton’s memorandum—the emphasis was upon the untoward aspect of the negotiation and its purpose to dispose of ill-found inferences? The answer to such questions can only be deduced. But the fact is that Morris’ first reports of his correspondence  with Leeds had arrived in New York only a short while before Beckwith appeared. Hamilton knew well enough what inferences were being drawn from these reports by the President and particularly by the Secretary of State. Washington in fact had shown the correspondence to John Adams on the 1st of July and the Vice-President had immediately declared the result to be “of a piece with their conduct towards him whilst Minister at that Court” and “just what he expected.” These inferences, as the event proved, were essentially the same as those drawn by Morris himself—that the delays were evasive, that a commercial treaty was thought by the ministry to be unnecessary.
Was it Dorchester who instructed his agent to anticipate these inferences? It is quite implausible to suppose that he did, not only because his instructions carry no such allusions but also because of the simple fact that he had no reason to suppose anything untoward affected the negotiations. The exchange of letters between Morris and Leeds that Grenville sent him was polite, formal, and candid, but Dorchester on reading these letters alone can have had no such feeling for the tone of the negotiations as to have instructed his agent to counter its ill effect. Both the letters and the instructions convey at that point the impression that the discussions in London were proceeding amicably and normally. Grenville’s secret dispatch had the effect of confirming this impression, containing nothing to offset it. Some months later Dorchester indeed stated that he had had no accounts of the progress of the negotiation and that he thought it natural enough the discussions with Spain “should have occasioned some delay.” But this was occasioned by Beckwith’s report of the surprise felt by Hamilton at a “certain reserve” exhibited by the ministry to Morris. Here Dorchester was responding to an inference in a very different manner from that attributed to him in the summer of 1790. All evidence points to the fact that when he drafted  the instructions he gave Beckwith no authority to say more on the subject of the negotiations in London than these authorized.
But were the words attributed to him those of Beckwith? It is conceivable that he learned of Morris’ report to Washington after he arrived in New York. If so, he could only have received the information from the person to whom he obviously addressed himself first, Alexander Hamilton. But it is scarcely in the realm of the possible that, having just learned of the inferences drawn from Morris’ report, the agent would then have repeated this to his informant as his own; that he would have stated in the next breath that Dorchester had “directed him to say that an inference of this sort” was ill-founded; and that Hamilton, accepting such an absurd repetition at face value, would have solemnly passed the representation on to the President as coming from Dorchester through Beckwith. The implication is clear. Beckwith could not have said what Hamilton quoted him as saying about the London negotiations. These were words put in the mouth of the agent by Hamilton, who had every reason for doing so.
The second substantive discrepancy between Dorchester’s instructions and Hamilton’s memorandum involves a far graver matter, for it distorted the expressed intent of a foreign power and therefore was an act of deception on the administration in its conduct of foreign policy. According to Hamilton’s memorandum, Beckwith quoted Dorchester as saying that “he had reason to believe that the Cabinet of Great Britain entertained a disposition not only towards a friendly intercourse but towards an alliance with the United States.” This is a gross misrepresentation of what Grenville had authorized and what Dorchester had actually said, committing both to a position neither had occupied. Dorchester’s carefully drawn and less secret instructions to Beckwith said: “You will at the same time express my hope, that neither the appearance of a War with Spain nor its actually taking place, will make any alterations in the good disposition of the United States to establish a firm friendship and Alliance with Great Britain to the Mutual advantage of both Countries; I am persuaded it can make none on the part of Great Britain, whose liberal treatment of the United States in point of Commerce sufficiently evinces her friendly disposition, notwithstanding the non execution of the treaty on their part, which, and various misrepresentations, I have always attributed to an unsettled state of their government, and of the minds of the multitude, influenced perhaps by a power not very cordial even to the United States. The instructions and the memorandum could scarcely be more contradictory on the central point involved.
In drafting the instructions Dorchester no doubt intended only to follow the line adopted by Leeds of holding out a firm language to Morris. But there were at least three forceful reasons why the Secretary of the Treasury should not have wished these expressions to be transmitted undiluted to the President or the Secretary of State. First, the innuendo about the influence of France, the implied reflection on “the minds of the multitude,” and the charges about various misrepresentation  made presumably by the leaders of an unsettled government were little calculated to promote friendly dispositions, especially on the part of the Secretary of State. Second, Dorchester had in fact made no other assurances about British intent than that, despite the failure of the American government to live up to its treaty obligations, the threat of war would cause no alteration in her previous attitude of leniency in matters of commerce. This was to have been expected. It approximated the position taken by the ministry with Morris. It reflected also much of what Beckwith had said to Johnson, Schuyler, and Hamilton in 1789. The gist of the passage was that the threat of war would not cause any alteration in the previous “friendly disposition” of the ministry. Even this was set forth only as Dorchester’s opinion, with much of its amicable intent being effaced by the claim of British liberality and the charges of American delinquency in which the opinion was imbedded. There was nothing in the passage conveying an authoritative expression of the ministry’s intent. There could not have been, for Grenville expressly forbade Dorchester to clothe his agent with authority to speak under a public commission. The disposition of the British ministry was far more hidden in this passage than that of the President had been in the letter of credence to Morris that Grenville found so vague and inexplicit. Third, and most important of all, the Secretary of the Treasury could not have revealed the exact words of Dorchester’s instructions without exposing himself to the President as having committed the administration on his own authority to a position it had not assumed and of having done this in secret negotiations, pledging in support of the commitment his own honor and character.
Far from manifesting a desire on the part of Great Britain to effect a “firm friendship and Alliance,” Dorchester had merely authorized Beckwith to express his hope that the threat of war would not cause “any alterations in the good disposition of the United States” to establish such a connection The government of the United States had expressed no such desire for an alliance. But the Secretary of the Treasury had gone very far toward declaring this aim for the administration. In employing such an expression as “firm friendship and Alliance,” Dorchester in effect was only paraphrasing Hamilton’s proposed plan of 1789 for “strong ties of commercial, perhaps of political, friendships” between the two countries; his assurance that it was then safe for any nation to “enter into Treaties … either Commercial or Political” with the United States; and his flat declaration to Beckwith: “We wish to form a commercial treaty with you to every extent, to which you may think it for your interest to go.” The paraphrasing could not have gone to the President in Dorchester’s own words without immediately raising delicate and searching questions. The risk of exposing to view the secret discussions of the preceding year and with it the commitment he had gone so far in making was one that Hamilton dared not take except on his own terms. In addition to the motives that had compelled secrecy up to that point, Thomas Jefferson was now a counterpoise in the administration.

The glaring discrepancy between what Beckwith was authorized to say and what Hamilton quoted him as saying forces the question of responsibility to be raised. Could Beckwith have so misrepresented his superior or Hamilton have so misunderstood the agent that this contradiction came about through mere mistake or defect in communication? Neither man theretofore or afterwards seems to have exhibited in their exchanges any lack of clarity or precision without taking pains at once to remove all ambiguity. Beckwith was especially careful to do this. The nature of the exchange placed this responsibility upon him particularly, for it was Hamilton’s ideas about a closer connection that were being transmitted, not the reverse. There is no evidence to show that his reports in these five years ever failed to represent both his informants and his superior with fidelity and accuracy. He was an experienced intelligence officer, trusted by Dorchester on the basis of more than a decade of close association and knowledge of character. On a matter affecting the national interest so deeply, at so critical a juncture, it is implausible to suppose that either Beckwith or Hamilton could have permitted so gross a discrepancy between the agent’s instructions and his alleged remarks to have occurred through mere inadvertence. Clearly the contradiction can only have resulted from deliberate choice, not from accident or failure of communication. Was this deliberate choice made by Beckwith or by Hamilton, the only two in the chain of communication who could have created the contradiction?
The effect of Hamilton’s memorandum is to place the responsibility squarely upon Beckwith. According to this, Beckwith at the conclusion of his lengthy statement produced a letter signed by Dorchester containing “ideas similar to those he had expressed though in more guarded terms and without any allusion to instructions from the British Cabinet.” Hamilton added: “This letter it is now recollected hints at the non execution of the treaty of peace on our part.” The memorandum concluded with the statement that, on Hamilton’s noting that the letter seemed to speak only the sentiments of Dorchester, Beckwith replied: “it was to be presumed … his Lordship knew too well the consequence of such a step to have taken it without a previous knowledge of the intentions of the Cabinet” Thus, according to this memorandum, full responsibility for committing Dorchester to a step he had not taken rests upon his agent. But this cannot be made to accord with the facts or with reason.
The letter supposedly introduced at the conclusion of the interview can only have been Dorchester’s less secret instructions. The first point to be noted is that, assuming so experienced an officer as Beckwith actually had quoted his superior as saying he “had reason to believe that the Cabinet of Great Britain entertained a disposition” toward a friendly intercourse and even an alliance, it is scarcely conceivable that he would thereupon have been so imprudent as to bring forth the instructions and thus wholly discredit what he had just said. Further, this was the first time in all of his missions that, so far as the documents reveal, Beckwith carried written instructions with him. The critical  situation justified this. Dorchester, carrying out Grenville’s instructions to cultivate and strengthen the “growing British interest,” must have intended the letter to be presented to Hamilton—as in fact it was, immediately on Beckwith’s arrival. The agent thus could have disclosed the instructions at the beginning of the interview, permitting Dorchester to speak for himself and saving himself from the charge of going far beyond what his instructions authorized. Even if Beckwith had failed to follow this prudent course, Hamilton still had at hand infallible means of measuring the exact dimensions of the discrepancy between what the agent—according to his account—had attributed to Dorchester and what the latter had expressed for himself. In so important a matter it was his duty to do this with some precision in order to provide his own government with the most reliable representation possible of Dorchester’s statements. Beckwith was authorized to reveal the instructions as the occasion and his discretion suggested. Hamilton could have insisted, in fact, upon transmitting the letter itself or a careful pr_s of its contents, just as Gouverneur Morris had done for his correspondence with Leeds. Beckwith in April had not hesitated to pin the Secretary of the Treasury down with a very blunt though politely-phrased question about his authority to speak for the government on the measure he had proposed the preceding autumn. But Hamilton, to judge from his own memorandum, did not insist upon defining Beckwith’s spoken and written communications in a way that would have truly reflected their conflict. On the contrary, his report tended to erase all evidence of that conflict that could be removed. More than four-fifths of the memorandum focused on Beckwith’s alleged words, while the contents of Dorchester’s letter were noted in an almost off-hand manner. In effect, Hamilton asked the administration to attend the oral testimony of the agent rather than the written message of the principal. Dorchester’s language was much firmer than that Leeds had held out to Morris, but no trace of this remained in Hamilton’s memorandum save the vague recollection about neglect of treaty obligations. All stern admonitions, all innuendoes about the influence of France on the minds of the multitude, all charges of misrepresentation by the leaders of an unsettled government, all claims of British indulgence in matters of trade, all reference to the declared disposition of the government of the United States for a closer connection—indeed all offensive statements of whatever sort were screened from Dorchester’s instructions by Hamilton’s memorandum.
This much was only negative, a failure to report Dorchester in a full and accurate manner. But Hamilton went further. He declared unequivocally that the letter contained ideas similar to those expressed by Beckwith. Yet on the central question—the declaration that the British ministry desired friendly intercourse and an alliance—there was no similarity, only irreconcilable contradiction. Asserting the similarity, Hamilton compounded the misrepresentation by his supposed comment to Beckwith that the letter contained no evidence of instructions from the cabinet but only Dorchester’s opinion. So far as the memorandum indicates, he thereupon accepted without comment Beckwith’s reply that  Dorchester knew the consequences of such a step too well to have taken it without a previous knowledge of the disposition of the ministry. But, having read the letter, Hamilton knew that Dorchester had not taken any step beyond the noncommittal response Leeds had given to Morris, that in fact there was nothing in the letter to warrant in any degree the asserted similarity on this central point. Neither the ministry nor Dorchester had given any evidence whatever of wishing to seek an alliance so far as the letter from Grenville or the letter of instructions to Beckwith revealed. Thus in asserting a similarity where none existed, Hamilton destroyed the credibility of his memorandum. On the basis of this single statement he exposed himself to two charges. Either he failed to detect the glaring discrepancy or he made a deliberate effort to conceal that discrepancy. There can be no doubt that Hamilton deliberately chose concealment. It seems likely that he had Dorchester’s letter before him while preparing his own memorandum, and the nature of the latter certainly cannot have been revealed to Beckwith. Hamilton alone must bear responsibility for the words that he attributed both to the agent and to the Governor General. The memorandum cannot be accepted as other than a deliberate and gross distortion. The question indeed is not whether Hamilton did this but what purposes moved him.
Beckwith could have had no apparent reason for wishing to misrepresent his superior, while Hamilton had every inducement to soften the impact of Dorchester’s words. If he had disclosed the exact terms or even the substance of Dorchester’s instructions, several results would have been certain to follow. The President and the Secretary of State would have been affronted by a language even harsher than that exhibited by Leeds to Morris. Questions of responsibility for creating in the mind of Dorchester any impression of the government’s disposition for an alliance would have arisen, and with them the risk of exposing the secret discussions and Hamilton as the one who had made proposals leading to such an impression. Gouverneur Morris would have been confirmed in his belief that the ministry intended to retain possession of the posts and considered “a Treaty of Commerce with America as being absolutely unnecessary.” Advocates of Madison’s “discriminating clauses” would have been given renewed strength. The rapprochement toward which Hamilton had labored so long and for which he had risked so much would have been correspondingly endangered. Madison, in fact, had revived his plan for commercial reciprocity immediately  after news had arrived of the threat of war. Simultaneously General Irvine’s report that Benedict Arnold was in Detroit training the Canadian militia inflamed old passions and instilled in Washington the fear that a descent on Louisiana across American territory was being planned. There was the possibility that other influences would drive the administration toward Spain. John Adams, agreeing with Morris’ analysis of the ministry’s attitude and believing war almost inevitable, went so far as to tell the President that he thought it good policy and to the interest of the United States to take sides against England in the conflict. Hamilton could assume with certainty that the Secretary of State, aided by James Madison, John Brown, and other members of Congress from the South, would set about doing what he had so long been concerned about and what in fact he was about to do—to seize the war crisis as a means of bargaining with Spain over the opening of the Mississippi. The situation was indeed a critical one, threatening with defeat the carefully developed plans of the Secretary of the Treasury. Its urgency is reflected in the note that Hamilton sent on the day after his interview with Beckwith to John Jay, who was then in attendance on his dying father-in-law, William-Livingston: “Certain circumstances of a delicate nature have occurred, concerning which the President would wish to consult you. They press. Can you consistently with the Governor’s situation afford us your presence here? I cannot say the President directly asks it, lest you should be embarrassed; but he has expressed a strong wish for it.”
In this critical situation when war was considered almost inevitable, it is understandable that Hamilton should have made use of Dorchester’s communication both to conceal its import and to offset the damaging effect of Morris’ report. A measure of Hamilton’s concern is to be seen in the fact that the price attached to a disclosure of Beckwith’s role was a high one. Nor could his anxiety for his policy and his acute discomfort in the hard-pressing circumstances have been lessened by his own knowledge of the delicate circumstances. Placing Leeds’ letter to Morris beside that of Dorchester to Beckwith, he alone in the administration knew that neither contradicted the other.
The two documents spoke the same noncommittal tones. Nowhere in them could be found a trace of a British proposal for “an alliance with the United States” or even for a commercial treaty. Hamilton was aware, too, that the responsibility could not be placed upon Gouverneur Morris. Only Dorchester had expressed approval of the “general idea” advanced by the Secretary of the Treasury, while the British cabinet had revealed its coolness to the suggested rapprochement by ignoring it. Having done as much as possible to pave the way for a cordial reception of Morris, Hamilton might have been justified in feeling that  he had been betrayed in the house of friends. If so, he gave no further expression of this than the pained surprise he expressed to Beckwith over “a certain reserve” shown by Leeds to Morris. His response to the critical situation was not one of dismay or bitterness but of bold and characteristic action. In reshaping and concealing the true meaning of Dorchester’s message, Hamilton measured his devotion to the policy he had promoted by these secret and circuitous means. While the treaty that should have been called Hamilton’s was still years in the future, this first step towards it closed with an act of deception on the President and the Secretary of State in their conduct of foreign policy. This desperate act to salvage the policy at a critical moment was indeed one in which, as Hamilton had said to Beckwith in April, his own honor and character were implicated.
Desperate as the gamble was, it failed to convince. Jefferson saw at once—though he was obliged to accept Hamilton’s version at face value—that no change had occurred to invalidate Morris’ reports. He wrote to Morris a statement of policy in words of simple dignity: an honorable neutrality to be given in exchange for a pledge to execute the Treaty of Peace and to attempt no territorial conquests adjacent to the United States. As for the communications through Dorchester, these were mere “tamperings” by the ministry. “Besides what they are saying to you,” Jefferson wrote Morris, “they are talking to us through Quebec; but so informally that they may disavow it when they please; it would only oblige them to make the fortune of the poor Major whom they would pretend to sacrifice; through him they talk of a Minister, a treaty of commerce, and alliance. If the object of the latter be honorable, it is useless; if dishonorable, inadmissible.” The emphasis given and the comment made on the words “and alliance” reflect Jefferson’s disbelief of the ministry’s intent as communicated by Hamilton. But in suspecting a dishonorable and deceptive act, the Secretary of State clearly focused his gaze in the wrong direction.
Nor was the President misled, though he, too, evidently accepted without question Hamilton’s assertion that Beckwith had spoken of the ministry’s desire for an alliance. Contrary to his usual caution in such matters and without waiting for advice, Washington grasped the true nature of “this business in the moment of its communication,” as he expressed it in his diary that day. Accepting the memorandum at face value, he thought the purported declaration from the ministry “appears simply, and no other than this;—We did not incline to give any satisfactory answer to Mr. Morris, who was officially commissioned to ascertain our intentions with respect to the evacuation of the Western Posts within the territory of the United States and other matters into  which he was empowered to enquire until by this unauthenticated mode we can discover whether you will enter into an alliance with us and make Common cause against Spain. In that case we will enter into a Commercial Treaty with you and promise perhaps to fulfil what [we] already stand engaged to perform.” The President decided, nevertheless, to ask Jefferson and Hamilton, as well as Adams, Jay, and Knox to “resolve this matter in all its relations in their minds” that they might be prepared to give their opinions in two or three days.
Jefferson’s opinion, delivered two days after it was requested, went further than anyone in the administration was prepared to go in stating the position of the government with precision and in tones both friendly and admonitory. He would have authorized Hamilton to say to Beckwith that nothing could be done about the supposed offer of alliance “till it’s object be shewn” and even then unacceptable if inconsistent with existing engagements; that the United States had never desired a commercial treaty except on terms of “perfect reciprocity” and these provided its own price; that in matters of commerce the government preferred “amicable to adversary arrangements, tho the latter would be infallible” and in the nation’s power—an ominous allusion to Madison’s “discriminating clauses” and to the stronger threat of an embargo against British ships in American ports carrying produce to and from the West Indies; and that, in the event of war, the government was disposed to be neutral but would view with extreme uneasiness any attempts of either power to seize the possessions of the other” on the American frontiers.
Two days after this opinion was submitted Washington conferred with Hamilton and Jay. There is no evidence that Jefferson was present at this conference and presumably he was not. The Chief Justice and the Secretary of the Treasury apparently did not prepare written opinions and Washington made no record of the discussion except to summarize its result. This stated the attitude of the government toward Beckwith and the message Hamilton said he had brought from Dorchester: “Had some further conversations … with respect to the business on which Majr. Beckwith was come on. The result—To treat his communications very civilly—to intimate, delicately, that they carried no marks official or authentic, nor in speaking of Alliance, did they convey any definite meaning by which the precise object of the British Cabinet could be discovered. In a word, that the Secretary of the Treasury was to extract as much as he could from Major Beckwith and to report to me, without committing, by any assurances whatever, the Government of the U. States, leaving it entirely free to pursue, unreproached, such a line of conduct in the dispute as her interest (and  honour) shall dictate.” From this it is clear that the recommendations of the Secretary of State—which must have been shown by the President to Hamilton and Jay—were unacceptable. There was no question of extending recognition to Beckwith or even of carrying on formal conversations with him, for he had no status comparable to that of Gouverneur Morris. Possibly it was this obvious fact that enabled the President’s advisers to persuade him that the policy suggested by the Secretary of State should not be stated to the agent. Even so, it is surprising that Washington did not insist on an expression of the concern voiced in that statement about attempts of conquest on American borders. For his alarm over the possibility that the British had a design on the Spanish settlements, “and of course to surround these United States,” grew so vigorously that by the end of summer it had become a certainty in his mind—despite the fact that Dorchester on his part had fears just as strong about the danger of American aggression and, so far as the evidence discloses, neither he nor the ministry contemplated any attack on Louisiana by land. Hamilton was aware of the President’s concern, a fact that may have affected one aspect of his report of the next interview.
Thus the course to which Hamilton had pledged his honor collided with that Washington was determined to follow in maintaining the dignity of the nation. But this embarrassing dilemma gave him no pause. Having proved himself a faulty channel of communication from Beckwith to the administration, Hamilton now demonstrated equal unreliability in the reverse direction. Whatever the arguments employed in the consultation with Washington, the conversations with Beckwith were precisely on the ground on which Hamilton could have most desired them to be. All warnings of commercial retaliation and admonitory tones against aggression had been eliminated from the message he was to take back. He could not produce administrative proposals for a commercial treaty, much less for an alliance, but for the moment danger to the coveted rapprochement had been averted. Most important of all, the conversations were in his hands. The crisis had presented a serious threat to his plan, but this had been momentary. Hamilton moved boldly forward.
According to his version of what took place at the second interview, the Secretary of the Treasury told Beckwith that he had made “proper use” of what had been communicated at the first meeting. “As to what regards the objects of a general nature mentioned by you,” Hamilton told Washington he said to Beckwith, “though your authority for the purpose from Lord Dorchester is out of question, and though I presume from his Lordship’s station and character and the knowlege he appears to have of what is passing on the other side of the water with regard to Mr. Morris, that the Step he has taken through you is conformable to the views of your Cabinet and not without its sanction; yet you are no  doubt sensible that the business presents itself in a shape, which does not give the proper authenticity to that fact, and is wholly without formality. You must also be sensible that there is a material difference between your situation and that of Mr. Morris. His Credentials though not formal proceed from the proper source. Your’s are neither formal nor authoritative.”
There is nothing in this that conflicts with Hamilton’s first memorandum. On the contrary, its polite tone suggests that only formal credentials were needed to support the fact that the step taken by Dorchester was indeed sanctioned by the ministry. Dorchester had taken no such step, but Beckwith did not know that this had been asserted in Hamilton’s first memorandum. Thus the actual words Hamilton said he used would have meant far less to him than they did to Washington or to anyone who had read the memorandum. Even so, these are not the words Hamilton expressed to Beckwith—if we may judge from the latter’s testimony. This, according to Beckwith, is what Hamilton said to him: “however authoritative [the subjects communicated] may be on your part, in so far as respects Lord Dorchester, and however evident it is to me that His Lordship is apprized by your Cabinet of Mr. Morris’s Agency, yet you must be sensible, that official formality is wanting, but it is conceived that his Lordship would not have gone the lengths he has, without being acquainted with the general views of your administration, as they respect this Country.” The two reports, understandably different in phraseology, had a subtle difference of substance that could have been detected only by one standing in Hamilton’s position. Fortunately for the Secretary of the Treasury, no one else was able to do this. As Hamilton struggled to move the administration toward the position that he and the ruling majority of the Senate had already assumed, and at the same time to conceal the embarrassing conflict from Beckwith, he seemed as little conscious of the danger of destruction as Washington had been at Long Island in 1776. On the central question his performance—as he himself reported it to Washington—even had a touch of the dramatic:
As to Alliance [he said he told Beckwith] this opens a wide field. The thing is susceptible of a vast variety of forms. ‘Tis not possible to judge what would be proper or what could be done unless points  were brought into view. If you are in condition to mention particulars, it may afford better ground of conversation.
I stopped here for an answer.
Major Beckwith replied that he could say nothing more particular than he had already done.
That being the case (continued I) I can only say that the thing is in too general a form to admit of a judgment of what may be eventually admissible or practicable. If the subject shall hereafter present itself to discussion in an authentic and proper shape, I have no doubt we shall be ready to converse freely upon it: And you will naturally conclude that we shall be disposed to pursue whatever shall appear under all circumstances to be our interest as far as may consist with our honor. At present I would not mean either to raise or repress expectation.
Major Beckwith seemed to admit that as things were circumstanced nothing explicit could be expected.

The pause for an answer was an imaginative touch, but the conversation could not have occurred in the sense in which Hamilton wished it to be understood by Washington. Since Beckwith had brought no general proposition about alliance, or indeed any proposal, he naturally was in no “condition to mention particulars.” Beckwith’s account of the conversation was much more prosaic. This, according to his usually reliable reporting, is what Hamilton said to him on the central point: “In the present stage of this business it is difficult to say much on the subject of a Treaty of Alliance; Your rupture with Spain, if it shall take place, opens a very wide political field; thus much I can say, we are perfectly unconnected with Spain, have even some points unadjusted with that Court, and are prepared to go into the consideration of the subject.” In his own account, Hamilton had placed Beckwith on the defensive as the messenger proffering alliance. In Beckwith’s report, the roles were reversed, naturally enough, since the idea had been initiated by the Secretary of the Treasury.
On the draft of the memorandum reporting this second interview, Hamilton noted: “Mr. Jefferson was privy to this transaction.” But the Secretary of State, like the President, was privy only to what Hamilton said of it. This concealed far more than it revealed and, most important of all, gave the false impression that the proposal of an alliance had come from the ministry by way of Dorchester. The bold deception was maintained with skill. At this second interview Hamilton even held the door open for future discussion should “the thing” thereafter “present itself to discussion in an authentic and proper shape.” He could  have had no expectation that this would come about of itself or be initiated by the ministry. The Governor General had indeed authorized Beckwith to say for him: “I think the interests of the United States, in case of a war, may be more effectually served by a junction with Great Britain, than otherwise.” But this was very far from suggesting or proposing an alliance. Hamilton’s reports of the interviews thus left him free in the widening field of the war crisis to continue pursuit of the object he had sought so perseveringly thus far. Beckwith and Dorchester understood him to mean this, however little they knew of the misrepresentations made of them to the President. Thus the course of secret intrigue could be pursued as before. The previous discussions between Beckwith and the Secretary of the Treasury evidently had not been suspected and certainly had not been disclosed. The secret line of communication nevertheless had failed to bring the desired object on for “discussion in an authentic and proper shape.” This could be done only through an exchange of ministers and Hamilton at once turned his attention to this aspect of the problem. He did so at the same interview at which he was required to state the attitude of the government and to report back to Washington what had transpired.
“The rest of our conversation,” Hamilton said in his memorandum to Washington, “consisted chiefly of assurance on my part” that the threats against the posts were unauthorized by the government and of a repetition by Beckwith of the assurances he had given of Dorchester’s disposition to discourage Indian outrages. He thus led the President mistakenly to believe that the conversation had ended at this point. In requiring his Secretary of the Treasury to report what was said at the interview, Washington naturally expected both an accurate and a full account. He received neither, but the significant omission in Hamilton’s report was set forth in detail in the report by Beckwith to his principal.
“It appears to me,” Beckwith quoted Hamilton as saying, “that, from the nature of our Government, it would be mutually advantageous if this negociation could be carried on at our seat of government, as it  would produce dispatch and obviate misconception.” This hint was supported by Beckwith’s later conversation with William Samuel Johnson, who told the agent that Madison continued indefatigable in his pursuit of commercial discrimination; that in fact the advocates of discrimination were gaining ground because of what they considered “as the commencement of a commercial warfare” on the part of Great Britain; that Jefferson, “a decided republican and perfectly devoted to a French interest,” had been greatly instrumental “in promoting the removal of the Legislature from a city which he considers as being perfectly in an English interest”; that indeed his occupying the office of Secretary of State was “unfortunate in the idea of forming any close connection with [Great Britain] as he [could not] be confided in”; that Jefferson was thought to be “in great favor with the President”; but that the Secretary of the Treasury had more favorable sentiments, possessed “a solid understanding, great candor and sincerity in his dealings, and a manly mind, which [would] not be restrained from a free declaration of its principles.” This from a distinguished lawyer, president of Columbia College, framer of the Constitution, and United States Senator could have been intended to allay any doubts about the pledge of honor given by Hamilton in April, a pledge that had resulted thus far only in a vague and noncommittal response.
Hamilton, who began the conversation with Beckwith “as from one gentleman to an other” because he thought he might not have the possibility of making such an explanation thereafter, moved on to the next step as if no shadow had been cast over the pledge:
If it shall be judged proper to proceed in this business by the sending or appointing a proper person to come to this country to negotiate on the spot, [he told Beckwith] whoever shall then be our Secretary of State, will be the person in whose department such negotiation must originate, and he will be the channel of communication with the President; in the turn of such affairs the most minute circumstances, mere trifles, give a favorable bias or otherwise to the whole. The President’s mind I can declare to be perfectly dispassionate on this subject. Mr. Jefferson our present Secretary of State is I am persuaded a gentleman of honor, and zealously desirous of promoting those objects, which the nature of his duty calls for, and the interests of his country may require, but from some opinions which he has given respecting Your government, and possible predilections elsewhere, there may be difficulties which may possibly frustrate the whole, and which might be readily explained away. I shall certainly know the progress of the negotiation from the president from day to day, but what I come to the present explanation for is this, that in case any such difficulties should occur, I should wish to know them, in order that I may be sure they are clearly understood, and candidly examined, if none takes place the business will of course go on in the regular official channel.

Beckwith replied that he could not say what his government might do about this, that—“You may depend on it”—he would make proper use of what had been said, and that this would never be revealed by him in a way to create “an impression different from the causes which occasioned it.” None of this, of course, was reported to Washington.
Thus the pledge from one gentleman to another, meeting on the middle ground between their respective obligations. The meaning of this extraordinary exchange between a high official of one nation and the secret envoy of another has been assessed by one of the most sympathetic biographers of Alexander Hamilton, quite accurately, in these words: “In effect, Hamilton was proposing to aid the representative of a foreign power in counteracting the policies of the Secretary of State.” This was no new or sudden proposal. It was implicit in every move that the Secretary of the Treasury had made since he entered the discussions with Beckwith in the autumn of 1789. It was also far from being the last of such efforts.
IV
The first and most essential requirement of a foreign policy is that it be coherent and consistent. For in discourse between one nation and  another, that speaking with a forked tongue—to employ the metaphor arising out of the simple wisdom of the American Indians in their forest diplomacy—inevitably discounts its own credibility. The cabinet of England, though marked differences of opinion existed within it, nevertheless spoke with a single voice in its relations with the United States. The American Secretary of State in his conduct of foreign policy stood on wholly different ground. He possessed no such system of intelligence as that available to the British ministry, had no funds available for the procurement of information or influence, and was unsustained by any trans-Atlantic bonds of interest, consanguinity, and loyalty reaching into the executive and legislative branches of the British government. Worse, he suffered the crippling handicap of the secret discussions that would continue long beyond that one forced momentarily into the open by the threat of war. It was not until the appointment  of George Hammond as minister that Jefferson, through formal negotiation, possessed the means of verification and thus could begin to guess with some accuracy—but never with full knowledge—at the extent to which cabinet councils were placed at the disposal of those with whom it was his duty to negotiate. He could not even guess at the degree to which his own policies were in similar manner discounted by his colleague. The British minister, who promptly became the confidant that Hamilton desired him to be, felt some annoyance because the Secretary of State insisted on conducting the discussions in writing. But the betrayal of secrets began long before Jefferson suspected that written diplomatic discourse—for him a natural mode of doing any business-was also a necessary precaution. The most profound secret of the administration and the first to be violated was that involving Jefferson’s overture to Spain.
If, as Jefferson and many others believed at the time, war was almost inevitable, there was no question but that neutrality was to be the policy of the United States. Jefferson himself was the first to hint at such a policy, doing so in a manner to insure its being communicated to the British ministry. But this was far from being a mere passive position as he conceived it. In his formal proposal of the policy he looked to the possible independence of Louisiana and the Floridas, suggested the approach to Madrid, and gave an intimation of how close to war he was prepared to go in order to achieve two paramount objectives, the preservation of a balance of power among neighbors and the opening of the Mississippi to navigation—an intimation that Jefferson thought prudent to make much softer in the final than in the first draft. By the beginning of August it was clear that the President had given full support to the course suggested by Jefferson. Washington’s letters to Rochambeau, La Luzerne, and others that David Humphreys carried with him when he departed on the mission to Spain made no allusion to that purpose, but the one to Lafayette was a perfect reflection of sentiments Jefferson had expressed long before the war crisis arose:
It seems to be our policy to keep in the situation in which nature has placed us, to observe a strict neutrality, and to furnish others with those good things of subsistence, which they may want, and which our fertile land abundantly produces, if circumstances and events will permit us to do so. This letter is committed to Colonel Humphreys to carry to London, whither he is going. Should he, by any accident be in France, he will be able to give you a full state of our affairs and prospects. Gradually recovering from the distresses in which the war left us, patiently advancing in our task of civil government, unentangled in the crooked politics of Europe, wanting scarcely any thing but the free navigation of the Mississipi (which we must have and as certainly shall have as we remain a Nation) I have supposed, that, with the undeviating exercise of a just, steady, and  prudent national policy, we shall be the gainers, whether the powers of the old world may be in peace or war, but more especially in the latter case. In that case our importance will certainly increase, and our friendship be courted. Our dispositions would not be indifferent to Britain or Spain. Why will not Spain be wise and liberal at once? It would be easy to annihilate all causes of quarrels between that Nation and the United States at this time. At a future period that may be far from being a fact. Should a war take place between Great Britain and Spain, I conceive from a great variety of concurring circumstances there is the highest probability that the Floridas will soon be in the possession of the former‥‥ P.S. Not for the value of the thing, my dear Marquis, but as a memorial and because they are the manufacture of the City, I send you herewith a pair of shoe buckles.
There can be no doubt that on all essential points Washington and Jefferson were in firm agreement. Even the language, the use of Lafayette as a channel of communication, the hint at the progress of local manufactures—all reflect views and methods of the Secretary of State. William Samuel Johnson told Beckwith about this time that Jefferson was “thought to be in great favor with the President,” but neither he nor Hamilton could have looked with enthusiasm upon Jefferson’s approach to Spain. The annihilation of all quarrels with that power would have been a serious blow to Hamilton’s efforts of the preceding year.
This aspect of the policy was shrouded in profound secrecy. The selection of Humphreys was clearly that of the President, who had a confidence in the young aide that the Secretary of State could not have fully shared. Only five persons in the government were supposed to be privy to the mission to Madrid aside from the envoy himself—the President, the Secretary of State, the Secretary of the Treasury, and two members of Congress long active in the Mississippi problem: James Madison of Virginia and John Brown of Kentucky. Even Gouverneur Morris and William Short, the two representatives abroad, were not informed of it in the instructions given them. Humphreys’ letter to Jefferson late in July shows that the need for keeping this secrecy inviolate had been impressed upon him:
Upon finding that the Packet would sail sooner than I had expected, I hastened to make the necessary arrangements for my departure. Apprehensive, however, that I may be too much pressed for time, to have opportunities of acquiring, in conversation, as much information as could have been desired on the different subjects which will claim attention, I shall be extremely happy to have the deficiency supplied by such written Notes as Mr. Madison, Mr. Brown and yourself may think proper to give. The best possible care will be taken of all secret papers, as well as of the Cyphers which shall be committed to me for my use, and for the Consul or Agent who may be  employed in London.—I beg leave to suggest whether a Copy of the Treaty as signed on our part with Portugal, together with any observations which may have since occurred, will not be requisite for me.—It is my intention to be in New York on Tuesday night if practicable.
The language of this letter suggests that Humphreys must have regarded himself as the personal representative of the President, somewhat in the capacity of aide-de-camp in which he had so long served, and that he therefore considered himself free to discuss the mission with all who knew of it. But Humphreys’ instructions, which ignored the suggestions while urging secrecy, came from the Secretary of State, as was proper. While Jefferson had directed him to depart by the first convenient vessel, the knowledge that he intended to go in the English packet must have raised some doubts about security. Whether this was the cause or not, passage was engaged for him on another vessel, said to be a swift sailer but “not … a very safe one.” That vessel was also British-owned, and before embarking Humphreys consulted both “the Secretaries of the States and the Treasury in order to learn what they would wish to have done” with their secret papers in case of war and capture. Benjamin Walker, another close friend and former aide of the President, was the person consulted about the vessel and the fact that he also embarked at this time suggests that Washington—who was well experienced in the methods of secret intelligence—may have urged him to make the trip as protective cover for Humphreys’ mission. For it is remarkable that Walker suddenly chose this moment to ask his superior, the Secretary of the Treasury, for leave of absence from his post as naval officer of the district of New York in order that he might go to England. Whether intended or not, this move and the personal reason advanced for its being undertaken became known at once to Beckwith and were promptly reported to Dorchester: “Colonel Walker who was an Aid de Camp to General Washington during the war, has lately sailed from hence to London; this gentleman … is by birth an Englishman, although he has been many years here, and his father, who is a brewer near Knight’s bridge has pressed him greatly for some years to pay him a visit, to which he has at length consented; whether Mr. Walker has any thing in charge of a public nature I do not know, but he has always been on the best terms with the President.” There is no evidence to show how Beckwith became possessed of these details, but Walker had stated his reasons to his superior in asking leave, Hamilton had referred them to the President for his decision, knowing that such absences were contrary to general policy,  and Washington had referred them back to the Secretary of the Treasury.
The extraordinary precautions taken to protect the secrecy of Humphreys’ mission are also reflected in the arrangements for the necessary funds. On 14 Aug. 1790 Jefferson wrote Hamilton:
Colonel Humphreys will be entitled to draw from the Treasury of the United States from about this date till further order, at the rate of two thousand two hundred and fifty dollars, a year, and in addition to this a sum for postage of letters, the amount of which cannot be known beforehand, and will not be considerable. This is to be charged to the fund of the foreign department. I must ask the favour of you to let him know in what manner he can receive this money in the several situations he will be in. I think he ought to receive the full sum, and to have nothing to do with the loss or gain of exchange, charges of negociating &c.
Hamilton replied the same day:
I enclose you a warrant for 500 Dollars for Col. Humphreys use; and shall for the present take arrangements for paying his salary or allowance by a Credit on our Commissioners in Holland. Hereafter we will endeavour to put this matter upon some more convenient footing.—I draw in your favour to avoid introducing Col. Humphreys into the books of the Treasury, which would excite more conjecture than is perhaps desireable in the outset considering the nature of his mission. I hope this will be agreeable to you.
On obtaining this sum, Jefferson made the following note in his personal Account Book: “received by warrant from the Treasury 500 Dollars, which I paid immediately to Colo. Humphreys for a public purpose known to the President, Colo. Hamilton, Mr. Madison and Mr. Brown, not to be entered in my private account as it no ways concerns me but as minister for the foreign department.”
Such precautions are understandable and Hamilton’s expressed desire to avoid public conjecture could be accepted as genuine were it not belied by an extraordinary move that he made just before Humphreys departed. That move, unknown to the President and the Secretary of State, would have had the effect almost of a guarantee that the public character if not the nature of Humphrey’s mission would become known to the British ministry. It was, however, only one more characteristic step in the studied invasion of the domain of the Secretary of State that had begun with Jefferson’s appointment. It can best be understood against  the background of public attitudes which seemed to make Jefferson’s proposed policy of neutrality virtually impossible of fulfillment in the event of war between England and Spain.
Beckwith, other secret agents, and the British consuls in America were almost unanimous in their reports of the national mood. “In as far as I can judge at present of the general disposition of this country,” Beckwith reported, “it is by no means favorable to a Spanish interest. The bias of mercantile and seafaring men, both here and to the eastward, appears to me to be evidently in our scale, and there are symptoms of a privateering spirit, which may be readily brought forward in the event of a Spanish war.” From a member of Congress Beckwith learned that many in the West looked to the “probable dismemberment of the Spanish Monarchy” as hastening forward an event theretofore considered as remote. “Your possessing New Orleans,” this representative from Western Pennsylvania declared, “we think an object of great consequence both to You and to Us, and we feel deeply interested in the event‥‥ We think the present moment peculiarly favorable for you, and we are capable of great exertions at this time, from the military spirit, which every country possesses at the close of a civil war, and from the number of officers, who, having acquired military habits, are anxiously desirous of service; of these there are some of high rank, and I am strongly inclined to think, that General Knox, our Secretary at War, would be eager to promote any system of national friendship with you, both from his general turn of thinking, and from his passion for military command. If such a plan should be followed up he would be a proper man to command a body of troops to clear away the Spanish Posts on the upper part of the Mississippi, whilst you should attack New Orleans, and this effected, to conduct an Army, to be formed in the Western country, by land from thence into Spanish America; we think such an undertaking very practicable.”
This remarkable language was similar to what had been coming to Dorchester from Kentucky for the past year or two, coupled with reports of a growing inclination among the people of that region “to declare Independence of the Federal Union, take possession at New Orleans, and look to Great Britain for such assistance as might enable them to accomplish these designs.” Such language had made a deep impression on Grenville and now during the summer and fall of 1790 a succession of dispatches came from the secret agent Peter Allaire, portraying Louisiana and the Floridas as a vast granary filled with resources that would make it a new and greater East Indies, ripe for the harvest. From five to seven thousand men on the Western waters, he declared,  “would assist any nation” to dispossess the Spaniards on condition of being given free navigation of the Mississippi. “It is now in your power,” Allaire wrote to the ministry at the height of the war crisis, “… to bind us in Adamantine Chains of Friendship and Alliance with you. Take the Floridas, Open a free Navigation of the Mississippi for the Western Inhabitants, and you bind that Country and its inhabitants for Ever in spite of Congress and all the world.” The men from the West would join in the enterprise to recover the Floridas, he wrote in another dispatch, “not by Order consent or Approbation of the United States, but by those who Acknowledge Allegiance to NONE. Men hardy, inured to fatigue and danger, expert woodsmen, who live by hunting and who … Above all … Want Employ being most of them destitute of Clothes and Money.” The prospect was a tempting one, for by this  one stroke the ministry could look to the encirclement of the Atlantic states by unbroken possessions running from the Gulf of St. Lawrence to the tip of Florida and could behold the promise of lumber and provisions for the British West Indies, that source of clamorous cries to Parliament and the ultimate target of American statesmen who spoke of infallible instruments of commercial retaliation. Pitt, like Grenville the year before, was deeply impressed and gave orders that Allaire be encouraged to continue his reports on the possibility of repossessing the “Southern Farms.”
It is not surprising, therefore, that when the member of Congress from western Pennsylvania unfolded the object of great consequence both for Britain and the United States, Beckwith should have decided that the time had come to make use of the discretionary power given him in Dorchester’s secret instructions. “In case of a war with Spain,” he replied, “I see no reason, why we should not assist in forwarding whatever your interests may require.” In this climate Jefferson’s policy seemed all but reversed. He had urged that Beckwith be given a warning on the supposition that, if British councils were divided as to whether to mount an attack against Spanish territory adjacent to the United States, this might tip the scales by the “prospect of having an enemy the more or less, according to the object” the ministry should select. This was an essential element of the policy of making an overture to Spain, but it was almost cancelled out by the western Congressman who in effect altered it to mean “an ally the more or less”; by men in shipping and trade in the eastern states who caught visions of commerce opening up with South America; and by the continuing efforts on the part of Hamilton and members of the Senate to achieve a closer connection with England. With Washington’s support and in the total absence of a Spanish interest except for purposes of bargaining, the policy of neutrality was not difficult to endorse by those who leaned toward Great Britain. Even William Samuel Johnson told Beckwith that he thought the United States should remain neutral, but, he added, “whether this will be our conduct I really do not know.”
Hamilton did not openly oppose the approach to Madrid, but he used the opportunity to allay Washington’s fears of a British overland expedition against Spanish possessions—and also to reassure Beckwith. In the report that Washington required him to make of the second interview with the British agent, Hamilton stated that “Something was said respecting the probable course of military operations in case of war between Britain and Spain” and that “Major Beckwith supposed  [these] would be directed towards South America alleging however that this was mere conjecture on his part.” There are valid reasons for concluding that Beckwith did not make this conjecture, quite aside from the fact that, having proved himself an unreliable reporter on the central object of the discussions, Hamilton thereby drew a veil of doubt over all unverifiable matters in his account. First, he knew that Beckwith’s opinion about strategy could not be discounted as the supposition of a junior officer: it would be assessed by Washington as the view of one who had served through years of confidential relationship with the commander-in-chief of the British forces in America—of a commander who, on the authority of Hamilton’s own reports, was assumed to be privy to the aims of the ministry as these had been shaped by the crisis. Second, Beckwith scarcely needed the ideas advanced by the member of Congress from western Pennsylvania to be aware that, whatever else might be contemplated, an overland expedition was assuredly in the realm of probability. Third, it is scarcely plausible to assume that so seasoned an officer of military intelligence would have volunteered his opinion of future military objectives to an official of a recent and potential enemy of his nation—unless to mislead. Finally, there is no mention in Beckwith’s reports of his discussion of military strategy with Hamilton. It seems safe to conclude that, knowing how deeply the President feared a British attack on New Orleans, Hamilton could not have been unaware that a supposition of operations directed at South America, coming from a source so close to Dorchester, was one calculated to allay apprehensions and that he included it in the report for that reason.
In the same vein Hamilton said that he “hinted cautiously our dislike of an enterprise on New Orleans.” This assertion is also suspect. If uttered at all, it was very far indeed from being the grave warning suggested by Jefferson that England might have an enemy the more or less according to the object chosen for attack. If expressed at all, the hint found its place in the following summation made by Beckwith of American attitudes:
In case of a rupture with Spain the probable effect, which such an event may produce upon the navigation of the Mississippi attracts the very particular attention of this government, and excites the notice of all orders of people; our power to take possession of New Orleans, and to retain it, is not doubted, but the consequences of this measure are considered to be of the first importance. If the fate of war should give us possession of New Orleans, its vicinity to the West India Islands, the immense resources of the countries on the Western waters in lumber, naval stores, hemp, flour, tobacco, and other exports are contemplated as forming a competition with the Atlantic States, as having a direct tendency to accelerate the population and wealth of the former at the expense of the latter, and as the laying an immediate foundation for a rivalship.
The “consequences … of the first importance” comport with the ideas  of the western member of Congress and with the plan of Allaire for repossessing the “Southern Farms” quite as well as they do with a supposed hint of dislike conveyed by Hamilton. It is possible, however, that Hamilton did hint at the danger of dismemberment of the union for fear a hostile move against Spanish possessions would drive the administration closer to an accommodation with Spain and thus endanger his long-laid plans for a commercial treaty with England. But this was far more than a cautious softening of the position advocated by the Secretary of State.
It must be noted in this passage that someone in office had informed Beckwith of the “very particular attention” being given by government to the Mississippi Question. This, in the context, could scarcely relate to the interest excited in “all orders of people” or to the expressions of the member of Congress: it must have alluded to the concern of the administration, not of the Congress that was about to adjourn. If so, the statement could only refer to the cabinet discussions late in July leading up to the decision to send Humphreys to Spain, and in that case the information must have come from one of the five persons who were privy to the profound secret. Four of these—Washington, Jefferson, Madison, and Brown—may be dismissed at once as the probable source of Beckwith’s information. None had ever had an interview with the agent except for the President’s brief exchange of pleasantries with him. Even so, it is implausible to suppose that the Secretary of State who originated the plan, or the President and the two members of Congress who supported it, would have unveiled the discussions to that nation against which it had been thought necessary to erect a barrier of utmost secrecy and of which Beckwith was a known agent. The supposition that it was Hamilton who must have revealed the direction in which the attention of the administration was being focused is supported by Hamilton’s later conversations with Beckwith and by the latter’s comment on the attitude of the administration.
In July Hamilton had assured the British agent that the United States was “perfectly unconnected with Spain,” had some points unadjusted with that nation, and was “prepared to go into the consideration of the subject.” By late September, after Humphreys had departed, Beckwith again summarized American attitudes and found his previous report confirmed:
The inhabitants of the Western country wish New Orleans to be in our possession, as the best means of getting a good price for their productions.—The Atlantic people in general wish the navigation to remain closed, from the dread of a rivalship, especially in the West India market.—The Executive Government are anxious to possess it themselves, in order to connect and consolidate both sides of the Allegany Mountains, knowing that although the western exports must issue from the Mississippi, their imports will to a certainty  be conveyed through the Atlantic States. The free navigation of this river, whether to have been secured by the possession of New Orleans, or by the erection of a post in a preferable situation, was I am convinced the boon of all others the most likely to have induced the States to have taken an active part against Spain. They do not wish for a West India island at this time, sensible that they have no marine to protect it; these remarks apply to the executive government.
There can be no doubt that these remarks about administration views came from Hamilton. In the same memorandum in which they are recorded Beckwith quoted the Secretary of the Treasury as saying:
We look forward to procuring the means of an export for our western country, and we must have it. We cannot suffer the navigation of the Mississippi to remain long in its present state. That country is at this moment ready to open it if they met with the smallest encouragement, and undoubtedly we look forward to the possession of New Orleans.
This was said after Hamilton had assured Beckwith the United States had no desire for a West India island and had no wish to extend its territories in the north beyond the existing boundaries, “with an exception to the Forts.” In an interview taking place presumably soon thereafter, Hamilton returned to the theme:
You have considerable American and West India possessions, our friendship or enmity may soon become important with respect to their security, and I cannot foresee any solid grounds of national difference, between us; I do not think the posts are to be considered in this light, and we have no desire to possess any thing to the northward of our present boundaries as regulated by the peace; but the navigation of the river Mississippi we must have, and shortly, and I do not think the bare navigation will be sufficient, we must be able to secure it by having a post at the mouth of the river, either at New Orleans, or some where near it; there are reports, that the Spanish Government are disposed to change their system, but this I doubt, for it is so different from their national character.
You know we have two parties with us; there are gentlemen, who think we ought to be connected with France in the most intimate terms, and that the Bourbon compact furnishes an example for us to follow; there are others who are at least as numerous, and influential, who decidedly prefer an English connexion, but the present condition of Great Britain and the States is favorable to the former party, and they are zealous to improve it; the present therefore is the moment to take up the matter seriously and dispassionately, and I wish it done without loss of time.
We consider ourselves perfectly at liberty to act with respect to Spain in any way most conducive to our interests, even to the going to war with that power, if we shall think it advisable to join You.
Thus did Hamilton seize upon Jefferson’s idea, including that of  having a post at the mouth of the Mississippi to keep navigation open, in order to move as expeditiously as the Secretary of State was moving—but in the opposite direction and for different purposes, offering not an honorable neutrality in exchange for a pledge against aggression but a hint of alliance in order to achieve this great national interest. This was more delicately phrased than the language held out by the member of Congress from western Pennsylvania but its substance was the same. Accompanied by a glowing picture of the way in which English commercial capital and American agricultural production could operate in a harmonious and mutually advantageous exchange of produce and manufactures, this suggestion of a policy that would counterbalance conditions favorable to those who wished to move the United States to a closer connection with France was also accompanied by a subtle intimation: the nation was perfectly free to come to any arrangement with Spain that its interests—the sole guide for the intercourse of nations, Hamilton had told Beckwith—might suggest. In brief, the example furnished by the Bourbon compact might be followed. Outwardly identical with the effort of the administration to obtain free navigation of the Mississippi, Hamilton’s clandestine manoeuver was in fact aimed at the defeat of the Spanish mission. None of this was disclosed, naturally enough, in a letter written by Hamilton to the President about this interview. That letter, besides misrepresenting the conversation, was intended to discredit the man whom Hamilton had recommended as the President’s envoy to London.
According to Beckwith, Hamilton opened their interview late in September with an expression of disapproval of Gouverneur Morris’ conduct. He confessed that the Duke of Leeds’ reply to Morris’ first application had not led him to think favorably of the prospect. But the June packet had brought news of the interview with Pitt. “From [Morris’] own detail of what passed,” Hamilton said, “there was something in his conduct on that occasion, which I confess I do not altogether approve.” Beckwith then asked if Morris had been out of England, perhaps to France. To this Hamilton replied:
Not that I know of, and if [Morris] has cultivated an intimacy with the Ministers of any other power in Europe, or has caused suspicion on that ground with respect to France, or elsewhere, he has had no authority, for so doing; it occurs to me, that he was very intimate with Monsr. de La Luzerne the Ambassador of France now in London, when he was Minister in this country, possibly from that circumstance he may have been more frequently there, than prudence ought to have dictated, and the knowledge of this circumstance may have produced a greater reserve on the part of Your administration; these ideas strike me, although I have no grounds to go upon.
The conversation then turned to the navigation of the Mississippi, after which Beckwith, pointing out that he had always preserved the  strictest silence respecting Morris, said that he had heard it said among Morris’ relations and others that he had been frequently with La Luzerne and with Charles James Fox. Hamilton admitted that this had been reported and that he believed it in some measure to be true, the more so from extracts he had seen of Morris’ letters. He added: “I do not question this gentleman’s sincerity in following up those objects committed to his charge, but to deal frankly with You, I have some doubts of his prudence; this is the point in which he is deficient, for in other respects he is a man of great genius, liable however to be occasionally influenced by his fancy, which sometimes outruns his discretion.” Beckwith then reported himself as paying tribute to La Luzerne and Fox, after which he added: “it is for Your consideration, how far a gentleman in [Morris’] situation ought to form intimacies with persons in public political situations, excepting they are in administration.” Far from taking umbrage at a suggestion about a relationship much less improper than the one in which he and Beckwith were engaged, Hamilton responded: “I am quite of Your opinion, and this amongst other causes led me to remark, that it is greatly desirable, that this negotiation should be transferred to our seat of Government.”
Hamilton’s letter to Washington about this interview stands in flat contradiction to what Beckwith reported, both as to the nature of the conversation and as to its object. He had lately had a visit “from a certain Gentleman,” Hamilton wrote, “the sole object of which was to make some observations of a delicate nature, concerning another Gentleman employed on a particular errand; which, as they were doubtless intended for your ear, and (such as they are) ought to be known to you, it is of course my duty to communicate.” Hamilton added:
He began (in a manner somewhat embarrassed which betrayed rather more than he seemed to intend to discover) by telling me that in different companies where he had happened to be, in this City (a circumstance by the way very unlikely) he had heared it mentioned that that other Gentleman was upon terms of very great intimacy with the representative of a certain Court at the one where he was employed and with the head of the party opposed to the Minister; and he proceeded to say, that if there were any symptoms of backwardness or coolness in the Minister, it had occurred to him that they might possibly be occasioned by such an intimacy; that he had no intimation however of this being the case, and that the idea suggested by him was mere matter of conjecture; that he did not even know it as a fact that the intimacy subsisted. But if this should be the case (said he) you will readily imagine that it cannot be calculated to inspire confidence or facilitate free communication. It would not be surprising, if a very close connection with the representative of another power should beget doubts and reserves; or if a very familiar intercourse with the head of the opposition should occasion prejudice and distance. Man, after all, is but man; and though the  Minister has a great mind, and is as little likely as most men to entertain distrusts or jealousies; yet there is no saying what might be the effect of such conduct upon him. It is hardly possible not to have some diffidence of those, who seem to be very closely united with our political or personal enemies or rivals. At any rate, such an intimacy, if it exists, can do no good, may do some harm.
Such, Hamilton reported to the President, was the substance of what Beckwith had laid before him as “the sole object” of the visit. To this he told Washington that he had replied: “I have never heared a syllable, Sir, about the matter you mention. It appears to me however very possible that an intimacy with both persons you mention may exist.” He explained, he said, that Morris and La Luzerne had been drawn by their situations into an intimacy while both were in America. To have avoided this in London “would not have been without difficulty, on the score of politeness, and would have worn an extraordinary and mysterious aspect.” As for Morris’ association with Charles James Fox, this was equally natural, arising “from a similarity of dispositions and characters; both brilliant men, men of wit and genius; both fond of the pleasures of society.” According to his report, Hamilton then added: “It is to be hoped that appearances, which admit of so easy a solution will not prove an obstacle to any thing which mutual interest dictates. It is impossible that there can be any thing wrong.—He replied that he certainly had no idea there could be any thing wrong; but that as trifles often mar great affairs he thought it best to impart to me his conjecture, that such use might be made of it as should be thought adviseable.”
These two accounts of the interview stand in such marked contrast and contradiction to each other that the discrepancy cannot be dismissed as the natural result of misconceptions, misunderstandings, or varying degrees of emphasis on the part of two different reporters, both interested. Clearly, one version or the other is a contrived and deliberate misrepresentation. There can be no doubt that Hamilton’s report to Washington is unreliable and calculated to mislead both in its details and in its aim. It falls inexorably into the pattern of his secret relations with Beckwith of the preceding year. In effect what Hamilton did in this letter was exactly what he had done in misrepresenting the interview of the 8th of July: he put words in Beckwith’s mouth in order to defend and support his own object. In both instances his aim was to offset the coolness that Washington and Jefferson—as well as Hamilton himself, of course—saw in the posture of the British cabinet. But in this most recent attempt he sought to place the blame for the ministry’s aloofness upon Gouverneur Morris’ supposed lack of tact and discretion, attributing to Beckwith sole responsibility for a charge that in reality was his own. Again, as in the July episode, he did so by basing this upon a supposed conjecture advanced by the British agent. Further, “the sole object” of the interview, far from being that attributed by Hamilton to Beckwith, was his own and was twofold: (1) to seize the moment of crisis as one in which to take up “seriously and dispassionately, and … without loss of time” the matter of a closer connection  with England because circumstances favored those who thought the Bourbon compact an example to follow and these circumstances required a counterpoise; and (2) to transfer the negotiations to America where the Secretary of the Treasury himself could keep a close eye on them and have a hand in shaping them. It is scarcely necessary to add that both of these objects were fully disclosed to Beckwith and were withheld from the President, who was led to believe that the agent had sought the interview for the sole purpose of making delicate hints about Gouverneur Morris’ conduct. Hamilton’s letter can only be regarded as a contrived effort to discredit the agent of the President.
This misrepresentation gave rise to the generally accepted belief that the coolness of the ministry was in fact due in part to Gouverneur Morris’ lack of tact and discretion. But this supposition is grounded upon the assumption that Beckwith complained of Morris’ friendly relations with the French ambassador and with the leader of the opposition, a complaint far less Beckwith’s than Hamilton’s and one arising from feelings of resentment in New York, not in London. In raising the question in the delicate manner he did, Beckwith was merely responding to Hamilton’s observations and his report was not one of a complaint that he had registered but rather one of disappointment that had been expressed to him. There is no evidence that Dorchester or the ministry were affected in their attitudes by anything that Morris did or said, much less that they requested their agent to make observations about his conduct. That Hamilton made so much of so implausible and trivial a factor is an indication of the strength of his desire to counteract the mission to Spain.
Gouverneur Morris, brilliant and self-assured, possessed manners—as Madison had warned the President before the appointment was made—that produced unfavorable opinions of himself both “before … known, and where known.” Like most foreign envoys, he also rendered accounts in his diplomatic dispatches that did no discredit to his own powers as a negotiator. Leeds and Pitt may well have been offended by some of his blunt rejoinders—if those rejoinders were in fact as blunt as Morris reported them to be. Even so, the general tenor of the negotiation was polite and amicable. The fact is that Morris was not enjoined to secrecy and he was not forbidden to reveal his mission to the French ambassador. It was quite natural that the latter should have made use of the information so as to suggest that France had prompted the move by Washington. This could scarcely have caused surprise either to Morris or to Leeds. Morris himself, indeed, had similar and no higher motives for making the disclosure, though his action has been called honorable but imprudent. Like La Luzerne, he was only engaged in gaining credit on flimsy grounds. He saw the French ambassador before he saw Leeds, though he called on the latter immediately on arrival in London and found him absent. “I communicated to the french Embassador in Confidence,” Morris reported to Washington, “that you had directed me to call for a performance of the Treaty. He told me at once that they would not give up the Posts. Perhaps he may be right. I thought it best  to make such Communication because the Thing itself cannot remain a Secret and by mentioning it to him we are enabled to say with Truth that in every Step relating to the Treaty of Peace we have acted confidentially in Regard to our Ally.” Morris at times may have been lacking in tact, but he was too much a man of the world, too experienced in Parisian court and diplomatic circles, to be naive. To reveal in the strictest confidence what he knew could not be kept secret was only an effort to enhance the value of a gesture toward an ally. La Luzerne no doubt penetrated the motive as clearly as he perceived the attitude of the ministry respecting the western posts.
As for Charles James Fox, there seems to be no more substance than this to the report being spread in New York and made pointed in Hamilton’s letter to Washington. When Morris later learned of the allegation that the negotiations had been damaged by his indiscretions, he denied this and said that, having deliberately avoided opposition circles, he had dined with Fox only once. There is no reason to doubt this. He reported one of these meetings to Washington in words that could have given Hamilton concern if he had seen them. Morris stated that he dined in company with Fox on the 17th of April and then added:

The state of french Politics formed of course a large Part of the Conversation. The situation of other Countries was then passed in Review, and it became a Question how far Britain might be engaged in the Affairs of the Continent. At length I took an Opportunity to ask what System the Administration had adopted respecting America. He told me that he could not tell but believed they had none, and would in all Probability be governed by Events. That he did not believe Mr. Pitt would trouble his Head about the Matter, but would probably leave it to Lord Hawksbury and Mr. Grenville who are both of them indisposed to us whereas Pitt himself is he supposes rather friendly than otherwise. Mr. Fox said farther that he and Burke are now almost alone in their Opinion that we should be permitted to trade in our own Bottoms to their Islands, and that this Opinion loses Ground daily tho for his own Part he persists in it.—I find that the Ministers apply for Information respecting America, and particularly American Commerce to a Mr. Irwin who long resided in America and is now here in the Customs. A mighty Sour Sort of Creature and one who seems to have a mortal Aversion for us. I met him at Dinner one Day and he took Pains to let me know that he was doing all he could to prevent any Encouragement from being given to our Exports by the Corn Bill which is now on the Carpet. He declared that he would by the force of Starvation oblige the People of Britain to raise Corn enough for their own Consumption, and that even the Supply of the West India Islands ought to be provided in this Country.—You will readily perceive Sir from this rude sketch of influential Characters, that there is but little Disposition for treating with us at present.
Presumably Washington did not reveal this private letter to Hamilton, but the meeting with Fox was known in New York and given  an interpretation by the Secretary of the Treasury that, so far as the evidence discloses, was never given it by the ministry. The growing restrictions of the British customs, the rising influence in the ministry of Grenville and particularly of Hawkesbury, the apparent justification of strict mercantilist doctrine by its fruits, the assurances received from America that a closer connection was desired by the British interest, that indeed an alliance might be sought to dispossess the Spaniards from New Orleans—these and other factors were the motivating forces of British policy, not the trivial one of Gouverneur Morris’ diplomatic manners. In any case, the alleged protest by Beckwith came at the close of the mission, was made three thousand miles away, and could have had no effect whatever upon its outcome. Washington was no more deceived in September than he had been in July, though again he looked in the wrong direction for hidden motives. His reply of dismissal to the subject raised by Hamilton was one whose irony even the President himself could not have perceived. “The motives … by which the Author of the communication to you was actuated,” he wrote Hamilton, “although they may have been pure and in that case praiseworthy, do also (but it may be uncharitable to harbour the suspicion) admit of a different interpretation and that by an easy and pretty direct clew.” Washington let the matter drop there, leaving Hamilton perhaps to speculate in some anxiety as to the nature of the clue to motives not pure or praiseworthy. The next clue came to the President shortly after this exchange, though the action initiating it took place some weeks earlier. It was indeed an “easy and pretty direct clew” and it should have caused Washington to search for motives in the right and unmistakable direction.
V
Jefferson’s instructions to Gouverneur Morris of 12 Aug. 1790 were explicit. The offer of neutrality in return for pledges was not to be disclosed except in the event of war and after hostilities had begun. The instructions also included expressions approving Morris’ conduct of the negotiations. The President had not only sanctioned the instructions thus drafted but, in replying to Morris’ dispatches of April and May, he had said: “as far as your intercourse with the british ministry had then gone [permit me] to assure you of my entire approbation of your conduct.” An interval of more than three weeks elapsed between  the date of these instructions and the time of Humphreys’ departure during which Hamilton might have registered his disapproval of Morris’ conduct had he chosen to do so. For a part of this time Jefferson and Humphreys were absent with Washington on the tour to Rhode Island, while Hamilton remained in New York. Even so, more than a week remained after their return in which Hamilton might have expressed his disagreement with the administration’s position. That he did not do this is clear from his later report of what he supposedly said to Beckwith. For that report is flatly contradicted not only by Beckwith’s statements but also by Hamilton’s own act at this time. Instead of taking advantage of the interval available to him, Hamilton waited until both the President and the Secretary of State had left New York for Virginia. Both departed on the morning of the 30th of August. The very next day Humphreys was sought out by the Secretary of the Treasury. The envoy to Madrid simultaneously revealed this fact and his own ineptitude as a diplomat in a farewell letter to Washington:
Yesterday, I had two pretty long conversations with the Secretary of the Treasury, in the course of which the general interests of the U.S. were discussed, and the several contingencies that might take place between them and the different European Powers. I was glad to have an opportunity of becoming acquainted with his sentiments, and to have it in my power to compare his reasoning on some important points with that of other political Characters.
If Washington had any doubt about the meaning of the allusion to the discussion about the national interest and the comparison of Hamilton’s views with those of other political characters, all ambiguity was removed by the astonishing revelation in Humphreys’ next communication, written from London:
The night after you left New York Col. Hamilton in a very confidential conversation, expressed himself (though still he mentioned his high opinion of the talents and honor of the gentleman in question) not perfectly satisfied with the manner in which Mr. G[ouverneur] M[orris] had conducted the business entrusted to him with the Duke of Leeds, and he desired me, upon investigating the temper of the British administration with regard to the points in agitation between the United States and Great Britain to write you, or him, the result of my Information. This, in the absence of Mr. M[orris] and in the private character it is necesary for me to preserve I have found in a manner impossible, without exposing myself to be considered as a person at least some way or another, employed in political affairs.
What Beckwith quoted Hamilton as saying to him about Morris a few weeks after Humphreys sailed thus stands confirmed and Hamilton’s report of that interview discredited by the innocent revelations of an inexperienced envoy. Not the least of the charges to which the Secretary of the Treasury exposed himself in this further act of deception  on the President and the Secretary of State is that of misjudging the instrument he had chosen—unless, as is possible, he deliberately made the secret approach to Humphreys because he knew him to be pliable, impressionable, and inept as the envoy of an administration whose policy and instructions to him left no ground whatever for ambiguity. Washington, who had already penetrated the effort to discredit Morris though without guessing its true origin in Hamilton’s distortion of Beckwith’s words and purpose, took the news of this attempt in characteristic silence.
In urging Humphreys to undertake what Morris was officially authorized to do, Hamilton set in motion an operation that he must have known would result in the disclosure of the public character if not the exact nature of the mission to Spain, as even Humphreys himself belatedly realized. But there is no evidence that he otherwise violated the secrecy to which he was bound. In the same interview with Beckwith in which Hamilton urged so strongly that arrangements for a commercial treaty be pressed at that moment, the former reported to Dorchester: “It has been asserted here, that Colonel Humphries is gone to Europe to negotiate [the Holland loan]; it is on the other hand supposed that his objects are in England.” Sir John Temple learned of the mission by accident or otherwise. “Since I finished my letter,” he wrote to Leeds on 2 Sep. 1790, “I have casually learn’d that Colonel Humphreys (a distinguished favorite of General Washington) has taken passage in … a Merchant Ship bound for London in two or three days! His going it seems was intended to be a profound secret. This Gentleman was, first, Secretary to the Minister from these States to France … it is more than probable that he goes in some Diplomatic Character, if not to our Court, to France, Spain, or some other.” The “profound secret” was also known to French as well as British agents, as Humphreys found to his discomfort soon after arriving in London:

I have not even once mentioned the subject to the Marq. de la Luzerne [Humphreys wrote to Washington]. On the contrary, I have judged it expedient to use all the discretion in my power, equally avoiding all appearances of curious enquiry or mysterious reserve, in order to pass for a meer common traveller. Yet somebody has written to Paris, describing a person, once a Colonel, in the American Army, as now employed here in intrigues relative to the Spanish War. This must be absolutely the effect of conjecture, without any ostensible grounds; for I have never opened my lips to any Creature in existence on any matter that led to it since my arrival. I have hitherto escaped all observations in the News Papers here. With this object in sight, I have carefully avoided seeing the Spanish Ambassador, and when I was asked by the Marquis de la Luzerne, if I had come to Europe on public business I answered, as I might with veracity, in the negative.
La Luzerne had reason to believe that the answer was not in fact veracious, but whether the conjectures and reports that arrived simultaneously with Humphreys arose from his own indiscretions before departure, from accident, or from intentional disclosure in New York is not known. Nor could that disclosure have been significant except as it underscored the point made by Hamilton to Beckwith—that he was displeased with Morris’ conduct, that the time was ripe for establishing a closer connection between England and the United States, that there was no understanding with Spain, that the navigation of the Mississippi was a national interest so vital to the United States as to justify war against Spain as an ally of England to obtain it, and that, most particularly, the negotiations needed to be pressed at that time and to be carried forward in America as a counterpoise to those who leaned toward the house of Bourbon.
The last point Hamilton drove home repeatedly. “I have already mentioned my wish,” he told Beckwith, “that when matters shall be brought to a point, and a serious discussion takes place between Great Britain and us, pains may be taken to guard against any jealousies in the manner of it; we are a new people, which may occasion a coyness. Some of us possibly may entertain doubts of your wanting to Mark a Superiority, and such an idea may give a turn to the whole negotiation.” Here, at bottom, lies the explanation of the long months of clandestine discussions with a secret agent, the repeated deceptions practised on the administration, the attempt by indirection to thwart the policy agreed upon with respect to Spain. The belief in the possibility of a close and harmonious commercial connection with Great Britain was the paramount object, but the spring of action was an overarching self-confidence, matched by the fear that this great end  might be endangered by the imprudent responses of a Gouverneur Morris or by the manners of a new people as embodied in the Secretary of State. The belief at that period was illusory, but the fear was well grounded. Jefferson, however, did not call it coyness: “with those who respect their own dignity so much,” he wrote Morris, “ours must not be counted at nought.” On this the President agreed. The government of the United States, he instructed Hamilton to remember in his consultation with Beckwith, should be left “entirely free to pursue, unreproached, such a line of conduct in the dispute as her interest (and honor)” should dictate. But neither Washington nor Jefferson ever knew to what extent both the national dignity and the national interest as pursued by the administration had been compromised by Hamilton who had said in the course of the secret discussions: “foreign nations in common are guided solely by their respective interests in whatever concerns their intercourse.” In forgetting the national dignity, Hamilton also sacrificed his own honor and official character.
The failure of the house of Bourbon to respect the family compact doomed Jefferson’s approach to Spain. But even Hamilton learned in a short time that a proposal to exchange ministers between the United States and Great Britain, whether proceeding from the coyness of a new people or from a sense of national dignity, would have to come first from that power that had ignored the initial advance of the other. Even so, he cannot have realized how greatly he contributed to the decision of the British cabinet to appoint a minister to the United States. For that decision resulted not at all from the proposals and suggestions made so insistently by him through Beckwith and Dorchester for over a year and a half before the appointment was made. It came rather from the fear instilled by the weapon he had unintentionally put in the hands of the member of the cabinet against whom his moves were directed from the beginning. The fear was well justified. When at the opening of the ensuing session of Congress the President asked the Secretary of State to study and report upon the correspondence of Gouverneur Morris, the conclusion arrived at was one that both men had reached months earlier. When this was disclosed to the Senate, whose proceedings were hidden from the public, both the fact and the documents were immediately made available to George Beckwith. “These papers,” a Senator told the secret agent, “were submitted to us yesterday at the instigation I believe of Mr. Jefferson, and in order to induce us to favor a French interest, from a certain coldness which runs through Mr. Morris’s communications, as they regard the dispositions of your Ministry  towards us.—I am very explicit with you on this subject, and I wish to impress you with its being my conviction, that there is an absolute necessity of following up this business during the summer; a delay, I do assure you will at least be dangerous, and may throw us into a French interest.” Worse, the application of the French chargé d’affaires on the matter of tonnage duties, combined with Jefferson’s use of the Morris correspondence, so Beckwith reported, gave “the French party … an accession of strength” in the House of Representatives. But Madison and his followers did not force the issue. Had a vote been compelled in the evenly-divided House, Beckwith reported, the opposition were determined “not only to debate the validity and propriety of Mr. Morris’s proceedings, arising from his conversations with Mr. Pitt, but to investigate at large, in how far his opinions supported the inference drawn from them by the Executive in this Country, and whether all circumstances considered, they ought to have been made the basis of a legislative procedure; this would have produced a very delicate discussion indeed, as it respected the President personally, rather than have suffered any strong measure to have taken place at this time.” The President’s message and the response had sounded warning signals that the ministry clearly heard. Beckwith’s report arrived late in May. Within a week Lord Grenville directed George Hammond to return as speedily as possible from Madrid. His next mission would be that of minister to the United States.
Thus, ironically, by a course of deception begun when he recommended Gouverneur Morris for appointment in 1789, Hamilton had succeeded only in furnishing the Secretary of State with a powerful instrument that came very close to bringing success to his and Madison’s commercial policy. No advance toward a rapprochement had been made but the ministry had been filled with apprehension. Back of their fear lay the possibility that the Secretary of State, preferring amicable to adversary relations in commerce, might be able to employ the means that he considered both available and infallible. The West India planters doubtless would have agreed, and the swiftness with which the ministry responded to the mere threat indicates how clearly they grasped the reality of the danger. Hamilton’s duplicity had in fact come very near wrecking his own policy. But when the exchange of ministers ultimately came about, he moved on undaunted along the same course, saying one thing to the administration and another to the envoy of Great Britain.
“The worst Evil that can happen in any Government,” wrote John Adams, “is a divided executive.” After the experience of his first term Washington grimly declared that he would never knowingly bring into office any man whose tenets were averse to those of the government— that, he said, “would be a sort of political Suicide.” Both men spoke from bitter experience. Alexander Hamilton voiced the same opinion before coming into office. “Energy in the Executive,” he declared in The Federalist, “is a leading character in the definition of good government.” He then placed first in importance among all of the elements requisite for an energetic executive that of “unity.” The principle of administration was elementary and no doubt the Secretary of the Treasury uttered the words with conviction. But the unity that he professed to place at the apex of his system of administrative conduct was a principle that he himself, hailed as one of the greatest of administrators, was the first to violate, not as an isolated example in the summer of 1790 but as a consistent and studied pattern of behavior. The manoeuver that had begun immediately on the signing of Jefferson’s commission as Secretary of State was repeated in one form or another in almost every aspect of foreign affairs for the next four years, foredooming the major objectives of Jefferson’s policy to failure and making his continuance in office intolerable once the President shifted the immense weight of his influence to the other side of the scales. The calculated and continuing use of deception by the Secretary of the Treasury is thus a major factor that must be reckoned with in the assessment of foreign policy in the first administration and beyond.
